

Exhibit 10.1


EXECUTION VERSION

jpm002.jpg [jpm002.jpg]

THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT

Dated as of September 21, 2018

among

BLOCK FINANCIAL LLC
as the Borrower

H&R BLOCK, INC.
as the Guarantor



JPMORGAN CHASE BANK, N.A.
as Administrative Agent, Issuing Bank and Swingline Lender



The Lenders Party Hereto

BANK OF AMERICA, N.A.
SUNTRUST BANK
TD BANK, N.A.
U.S. BANK NATIONAL ASSOCIATION
as Co-Syndication Agents


BBVA COMPASS
BMO HARRIS BANK, N.A.
PNC BANK, NATIONAL ASSOCIATION
REGIONS BANK
ROYAL BANK OF CANADA
WELLS FARGO BANK, NATIONAL ASSOCIATION


as Co-Documentation Agents
______________________________________________________________


JPMORGAN CHASE BANK, N.A.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
SUNTRUST ROBINSON HUMPHREY, INC.
TD SECURITIES (USA) LLC
U.S. BANK NATIONAL ASSOCIATION
as Joint Lead Arrangers and Joint Book Managers
______________________________________________________________






--------------------------------------------------------------------------------





Table of Contents
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
 
1


Section 1.01 Defined Terms
 
1


Section 1.02 Other Interpretive Provisions
 
23


Section 1.03 Accounting Terms; GAAP
 
24


Section 1.04 Times of Day
 
24


Section 1.05 Timing of Payment or Performance
 
24


Section 1.06 Interest Rates
 
25


 
 
 
ARTICLE II THE COMMITMENTS AND CREDITS
 
25


Section 2.01 Revolving Loans
 
25


Section 2.02 Loans and Borrowings
 
25


Section 2.03 Requests for Revolving Borrowings
 
26


Section 2.04 Swingline Loans
 
27


Section 2.05 Letters of Credit
 
29


Section 2.06 Funding of Borrowings
 
34


Section 2.07 Interest Elections
 
35


Section 2.08 Termination and Reduction of Commitments
 
36


Section 2.09 Repayment of Loans; Evidence of Debt
 
37


Section 2.10 Prepayment of Loans
 
38


Section 2.11 Fees
 
39


Section 2.12 Interest
 
40


Section 2.13 Alternate Rate of Interest
 
41


Section 2.14 Increased Costs
 
42


Section 2.15 Break Funding Payments
 
43


Section 2.16 Taxes
 
44


Section 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs;
Administrative Agent's Clawback
 
48


Section 2.18 Mitigation Obligations; Replacement of Lenders
 
50


Section 2.19 Defaulting Lenders
 
51


Section 2.20 Increase Option
 
53


Section 2.21 Extension of Loans and Commitments
 
54


 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES
 
57


Section 3.01 Organization; Powers
 
57


Section 3.02 Authorization; Enforceability
 
57


Section 3.03 Governmental Approvals; No Conflicts
 
58


Section 3.04 Financial Condition; No Material Adverse Change
 
58


Section 3.05 Properties
 
58


Section 3.06 Litigation and Environmental Matters
 
59


Section 3.07 Compliance with Laws and Agreements
 
59





‑i‑

--------------------------------------------------------------------------------




Section 3.08 Investment Company Status
 
59


Section 3.09 Taxes
 
59


Section 3.10 ERISA
 
59


Section 3.11 Disclosure
 
60


Section 3.12 Federal Regulations
 
60


Section 3.13 Subsidiaries
 
60


Section 3.14 Insurance
 
60


Section 3.15 Anti-Corruption Laws and Sanctions
 
60


Section 3.16 EEA Financial Institutions
 
61


 
 
 
ARTICLE IV CONDITIONS
 
61


Section 4.01 Conditions of Effectiveness
 
61


Section 4.02 Conditions to all Loans
 
62


 
 
 
ARTICLE V AFFIRMATIVE COVENANTS
 
63


Section 5.01 Financial Statement and Other Information
 
63


Section 5.02 Notices of Material Events
 
65


Section 5.03 Existence; Conduct of Business
 
65


Section 5.04 Payment of Taxes
 
66


Section 5.05 Maintenance of Properties; Insurance
 
66


Section 5.06 Books and Records; Inspection Rights
 
66


Section 5.07 Compliance with Laws
 
66


Section 5.08 Use of Proceeds and Letters of Credit
 
66


 
 
 
ARTICLE VI NEGATIVE COVENANTS
 
67


Section 6.01 Financial Covenants
 
67


Section 6.02 Indebtedness
 
68


Section 6.03 Liens
 
68


Section 6.04 Fundamental Changes; Sale of Assets
 
69


Section 6.05 Transaction with Affiliates
 
69


Section 6.06 Restrictive Agreements
 
69


Section 6.07 Affected Non-Material Subsidiaries
 
70


 
 
 
ARTICLE VII GUARANTEE
 
70


Section 7.01 Guarantee
 
70


Section 7.02 Delay of Subrogation
 
71


Section 7.03 Amendments, etc. with respect to the Obligations; Waiver of Rights
 
71


Section 7.04 Guarantee Absolute and Unconditional
 
72


Section 7.05 Reinstatement
 
73


Section 7.06 Payments
 
73


 
 
 
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
 
73





‑ii‑

--------------------------------------------------------------------------------




Section 8.01 Events of Default
 
73


Section 8.02 Remedies Upon Event of Default
 
75


Section 8.03 Application of Funds
 
75


 
 
 
ARTICLE IX ADMINISTRATIVE AGENT
 
76


 
 
 
ARTICLE X MISCELLANEOUS
 
79


Section 10.01 Notices; Effectiveness; Electronic Communication
 
79


Section 10.02 Amendments; Etc.
 
81


Section 10.03 Enforcement
 
83


Section 10.04 Expenses; Indemnity; Damage Waiver
 
83


Section 10.05 Payments Set Aside
 
85


Section 10.06 Successors and Assigns
 
85


Section 10.07 Survival
 
90


Section 10.08 Counterparts; Integration; Effectiveness; Amendment and
Restatement
 
90


Section 10.09 Severability
 
90


Section 10.10 Right to Setoff
 
91


Section 10.11 Governing Law; Jurisdiction; Etc.
 
91


Section 10.12 Waiver of Jury Trail
 
92


Section 10.13 Treatment of Certain Information; Confidentiality
 
92


Section 10.14 Interest Rate Limitation
 
94


Section 10.15 No Advisory or Fiduciary Responsibility
 
94


Section 10.16 Electronic Execution of Assignments and Certain Other Documents
 
94


Section 10.17 USA PATRIOT Act
 
95


Section 10.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
 
95


 
 
 





‑iii‑

--------------------------------------------------------------------------------




SCHEDULES
2.01A        Commitments and Applicable Percentages
2.01B        Swingline Commitments
2.01C        Letter of Credit Commitments
3.04(a)        Guarantee Obligations
3.06        Disclosed Matters
3.13        Subsidiaries
6.04(b)        Additional Businesses
6.06        Existing Restrictions
10.01        Administrative Agent's Office; Certain Addresses for Notices
EXHIBITS
Form of
A        Revolving Loan Notice
B        Swingline Loan Notice
C        Note
D        Form of Certificate of Financial Officer (Compliance Certificate)
E        Assignment and Assumption
F‑1
U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

F‑2
U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)

F‑3
U.S. Tax Certificate (For Non-U.S. Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

F‑4
U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

G
Form of Increasing Lender Supplement

H
Form of Augmenting Lender Supplement









‑iv‑

--------------------------------------------------------------------------------





THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT
This THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT is entered into
as of September 21, 2018, among BLOCK FINANCIAL LLC, a Delaware limited
liability company (the "Borrower"), H&R BLOCK, INC., a Missouri corporation (the
"Guarantor"), each Lender, and JPMORGAN CHASE BANK, N.A., as Administrative
Agent, Issuing Bank and Swingline Lender.
The Borrower, the Guarantor, the various financial institutions party thereto
and JPMorgan Chase Bank, N.A. as administrative agent, entered into the Second
Amended and Restated Credit and Guarantee Agreement, dated as of September 22,
2017 (as amended through the date hereof, the "Existing Agreement").
The Borrower has requested that the Lenders amend and restate the Existing
Agreement, and the Lenders are willing to do so on the terms and conditions set
forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
"ABR", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
"ABR Loan" means a Revolving Loan that bears interest at a rate determined by
reference to the Alternate Base Rate.
"Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
"Administrative Agent" means JPMorgan Chase Bank and its affiliates, in its or
their capacity as administrative agent for the Lenders hereunder, or any
successor administrative agent.
"Administrative Agent's Office" means the Administrative Agent's office at 10 S.
Dearborn, Floor 7, Chicago, Illinois 60603-2003; or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
"Administrative Questionnaire" means an Administrative Questionnaire in a form
approved by the Administrative Agent.


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 1

--------------------------------------------------------------------------------




"Affected Non-Material Subsidiaries" has the meaning assigned to such term in
Section 5.01(c).
"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For the
avoidance of doubt, neither the Guarantor nor any of its Subsidiaries shall be
deemed to Control any of its franchisees by virtue of provisions in the relevant
franchise agreement regulating the business and operations of such franchisee.
"Agent Party" has the meaning assigned to it in Section 10.01(c)
"Aggregate Commitments" means the Commitments of all the Lenders.
"Aggregate Revolving Credit Exposure" means, at any time, the aggregate amount
of all Lenders' Revolving Credit Exposure at such time.
"Agreement" means this Third Amended and Restated Credit and Guarantee
Agreement.
"Alternate Base Rate" means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.13 hereof, then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate as so determined would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Guarantor or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
"Applicable Percentage" means, with respect to any Lender, the percentage of the
Aggregate Commitments represented by such Lender's Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 2

--------------------------------------------------------------------------------




"Applicable Rate" means, for any day, the rate per annum based on the Ratings in
effect on such day, as set forth under the relevant column heading below:
 
 
 
 
 
 
Applicable Rate for
 
 
 
 
 
 
 
 
 
 
 
Eurodollar
 
 
Facility Fees
 
 
Category
Ratings
 
ABR Rate Loans
 
 
Loans
 
 
Payable Hereunder
I
 
Higher than or equal to: A by S&P or A2 by Moody's
 
0.000
%
 
0.850
%
 
0.150
%
II
 
A‑ by S&P or A3 by Moody's
 
0.000
%
 
0.925
%
 
0.200
%
III
 
BBB+ by S&P or Baa1 by Moody's
 
0.000
%
 
1.000
%
 
0.250
%
IV
 
BBB by S&P or Baa2 by Moody's
 
0.150
%
 
1.150
%
 
0.350
%
V
 
BBB‑ by S&P or Baa3 by Moody's
 
0.225
%
 
1.225
%
 
0.400
%
VI
 
Lower than: BBB‑ by S&P or Baa3 by Moody's
 
0.300
%
 
1.300
%
 
0.450
%

; provided that (a) if on any day the Ratings of S&P and Moody's do not fall in
the same category, then the higher of such Ratings shall be applicable for such
day, unless one of the two ratings is two or more Ratings levels lower than the
other, in which case the applicable rate shall be determined by reference to the
Ratings level next below that of the higher of the two ratings, (b) if on any
day the Rating of only S&P or Moody's is available, then such Rating shall be
applicable for such day and (c) if on any day a Rating is not available from
both S&P and Moody's, then the Ratings in category VI above shall be applicable
for such day. Any change in the Applicable Rate resulting from a change in
Rating by either S&P or Moody's shall become effective on the date such change
is publicly announced by such rating agency. Notwithstanding the foregoing, the
Applicable Rate in respect of any tranche of Extended Commitments (and Extended
Loans made thereunder) shall be the applicable percentages per annum set forth
in the relevant Extension Offer.
"Arranger" means any of JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, SunTrust Robinson Humphrey, TD Securities (USA) LLC
and U.S. Bank National Association in its capacity as a joint lead arranger and
joint book manager.
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.
"Augmenting Lender" has the mean ing assigned to such term in Section 2.20.
"Availability Period" means the period from the Closing Date to the earlier of
the Maturity Date and the date of termination of the Commitments.
"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 3

--------------------------------------------------------------------------------






"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
"Bankruptcy Event" means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
"Beneficial Owner" means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.
"Beneficial Ownership Certification" means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, which
certification shall be substantially similar in form and substance to the form
of Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.
"Beneficial Ownership Regulation" means 31 C.F.R. § 1010.230.
"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.
"Borrower" means Block Financial LLC, a Delaware limited liability company.
"Borrower Materials" has the meaning assigned to such term in Section 5.01.
"Borrowing" means (a) Revolving Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
"Borrowing Request" means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.
"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 4

--------------------------------------------------------------------------------




and, if such day relates to any Eurodollar Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
"Capital Stock" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.
"Cash" and "Cash Equivalents" means "cash and cash equivalents" as reported in
Guarantor's most recent financial statements filed with the Securities and
Exchange Commission.
"Cash Available for Distribution" means the excess, if any, at such time of
(a) the aggregate amount of Cash and Cash Equivalents of the Guarantor and its
domestic Subsidiaries to the extent (i) freely transferable to the Credit
Parties and (ii) capable of being applied to the Obligations, in each case of
clauses (a)(i) and (a)(ii) preceding, without any contractual, legal or tax
consequences over (b) $15,000,000.
"Change in Control" means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of shares
representing more than 25% of the aggregate ordinary voting power represented by
the issued and outstanding Capital Stock of the Guarantor; (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Guarantor by Persons who were neither (i) nominated or approved by the board of
directors of the Guarantor nor (ii) appointed by directors so nominated or
approved; (c) the acquisition of direct or indirect Control of the Guarantor by
any Person or group; or (d) the failure of the Guarantor to own, directly or
indirectly, shares representing 100% of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of the Borrower.
"Change in Law" means the occurrence, after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a Lender
under this Agreement, of (a) the adoption of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of
Section 2.14(b), by any Lending Office of such Lender or by such Lender's or the
Issuing Bank's holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, (x) the Dodd Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 5

--------------------------------------------------------------------------------




on Banking Supervision (or any successor or similar authority) or the United
States or foreign regulatory authorities, in each case pursuant to Basel III,
shall be deemed to be a "Change in Law", regardless of the date enacted, adopted
or issued.
"Charges" has the meaning assigned to such term in Section 10.14.
"Closing Date" means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.02.
"Code" means the Internal Revenue Code of 1986, as amended.
"Commitment" means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender's Revolving Credit Exposure hereunder, and any
Extended Commitment as the context requires, in each case as such commitment may
be (a) reduced or terminated from time to time pursuant to Section 2.08 and
(b) increased from time to time pursuant to Section 2.20, and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.06. The initial amount of each Lender's Commitment is set
forth on Schedule 2.01A, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable.
"Communications" has the meaning assigned to it in Section 10.01(c).
"Company" means any of the Guarantor, the Borrower or any Subsidiary.
"Company Headquarters" means (i) the property located at 1301 Main Street,
Kansas City, Missouri, together with all adjacent properties, including, without
limitation, parking structures, owned by the Guarantor and its Subsidiaries and
(ii) all rights, incentives, benefits and other interests related thereto,
including air rights, development rights and tax incentives.
"Compliance Certificate" means that certain compliance certificate in the form
of Exhibit D hereto, or in such other form agreed to by the Borrower and the
Administrative Agent.
"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
"Consolidated EBITDA" means Consolidated Net Income plus, (a) to the extent
applicable, any Specified Equity Contribution designated by the Borrower in
accordance with the terms of Section 6.01(c), plus (b) to the extent deducted in
determining Consolidated Net Income, (i) Interest Expense, (ii) expense for
income taxes, (iii) depreciation, (iv) amortization, (v) impairment charges and
(vi) extraordinary or non-recurring non-cash expenses or losses incurred other
than in the ordinary course of business minus, (c) to the extent included in
Consolidated Net Income, any cash payments made during such period in respect of
items described in clause (vi) above subsequent to the fiscal quarter in which
the relevant non-cash expenses or losses were incurred, all calculated for the
Guarantor and its Subsidiaries in accordance with GAAP on a consolidated basis.
If during such period, the Guarantor or any Subsidiary shall have made an
acquisition or disposition,


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 6

--------------------------------------------------------------------------------




Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto as if such acquisition or disposition occurred on the first day
of such period.
"Consolidated Net Income" means, with reference to any period, the net income
(or loss) of the Guarantor and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period.
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.
"Credit Parties" means the collective reference to the Borrower and the
Guarantor.
"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
"Defaulting Lender" means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Lender Party any other amount required
to be paid by it hereunder, (b) has notified the Borrower or any Lender Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Lender Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Lender Party's receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a (i) Bankruptcy Event or (ii) a Bail-In Action.
"Disclosed Matters" means (a) matters disclosed in the Borrower's public filings
with the Securities and Exchange Commission on or prior to the date of this
Agreement and (b) the actions, suits, proceedings and environmental matters
disclosed in Schedule 3.06.
"Disqualified Stock" means any equity interest of the Guarantor which, by its
terms, or by the terms of any security into which it is convertible or for which
it is putable or exchangeable by the holder thereof, or upon the happening of
any event, matures, requires prepayment, triggers a put option, is mandatorily
redeemable or otherwise required to be repaid or secured pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder
thereof, in whole or in part.
"Dollar" or "$" refers to lawful money of the United States of America.




THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 7

--------------------------------------------------------------------------------




"EEA Financial Institution" means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;
"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
"EEA Resolution Authority" means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
"Electronic Signature" means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.
"Electronic System" means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Affiliates or any other Person, providing for access to data protected by
passcodes or other security system.
"Eligible Equity Proceeds" means, at any date of determination after the Closing
Date, all net cash proceeds from the sale of equity interests of the Guarantor
occurring after the Closing Date that is not Disqualified Stock, excluding in
each case the amount of (a) net proceeds from stock or options issued pursuant
to employee compensation plans, (b) cash proceeds that were used to consummate
business acquisitions consummated for one year after any applicable Specified
Equity Contribution made in accordance with the provisions of Section 6.01(c)
(and such netting shall remove such amount for each period that such equity cure
was and would have been added to Consolidated EBITDA, but shall not affect or
require recomputing the Leverage Ratio and the Interest Coverage Ratio for
fiscal quarters ending prior to the date of consummation of such acquisition),
and (c) any subsequent repurchases of equity interests of the Guarantor; and
provided that proceeds from any such sales of equity interests to a Person that
is a Credit Party, or a Subsidiary of a Credit Party, may not be included in
Eligible Equity Proceeds.
"Environmental Laws" means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, to the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Company directly or indirectly resulting from
or based upon (a) violation of any Environmental


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 8

--------------------------------------------------------------------------------




Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
"ERISA" means the Employee Retirement Income Security Act of 1974.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with either Credit Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
"ERISA Event" means (a) any "reportable event", as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) a determination that
any Plan is in "at risk" status (within the meaning of Section 303 of ERISA);
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by either Credit Party or any of their ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by either Credit Party or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the conditions for imposition of a lien under Section 303(k) of
ERISA shall have been met with respect to any Plan; (g) the incurrence by either
Credit Party or any of their ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(h) the receipt by either Credit Party or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from either Credit Party or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
"Eurodollar", when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
"Event of Default" means any event or condition described in Section 8.01.
"Excluded Taxes" means, any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 9

--------------------------------------------------------------------------------




pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.18(b)) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 2.16,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender acquired the applicable interest in a Loan or
Commitment or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient's failure to comply with
Section 2.16(f) and (d) any U.S. Federal withholding Taxes imposed under FATCA.
"Existing Agreement" has the meaning assigned to such term in the introductory
paragraphs.
"Extended Commitment" has the meaning assigned to such term in Section 2.21(a).
"Extended Loans" has the meaning assigned to such term in Section 2.21(a).
"Extension" has the meaning assigned to such term in Section 2.21(a).
"Extension Offer" has the meaning assigned to such term in Section 2.21(a).
"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
"Federal Funds Effective Rate" means, for any day, the rate calculated by the
NYFRB based on such day's federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
"Fee Letters" means the letter agreements among the Borrower, the Administrative
Agent and the respective Arrangers.
"Financial Officer" means the chief financial officer, principal accounting
officer, treasurer or controller (or other individual performing similar
functions) of the Borrower or the Guarantor, as the context may require.
"Foreign Lender" means a Lender that is not a U.S. Person.
"GAAP" means generally accepted accounting principles in the United States of
America.
"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 10

--------------------------------------------------------------------------------




government (including any supra‑national bodies such as the European Union or
the European Central Bank).
"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
"Guarantee Obligation" means, as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the "primary obligations") of any other Person (the "primary
obligor") in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or
(d) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation shall be deemed to be an amount equal as of any date of determination
to the stated determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made (unless such Guarantee Obligation shall be
expressly limited to a lesser amount, in which case such lesser amount shall
apply) or, if not stated or determinable, the amount as of any date of
determination of the maximum reasonably anticipated liability in respect thereof
as determined by such Person in good faith.
"Guarantor" has the meaning assigned to such term in the introductory paragraph
hereof.
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 11

--------------------------------------------------------------------------------




"Hedging Agreement" means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
"Impacted Interest Period" has the meaning assigned to such term in the
definition of "LIBO Rate".
"Increasing Lender" has the meaning assigned to such term in Section 2.20.
"Indebtedness" means, for any Person, without duplication, (a) all obligations
of such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person; provided, that this provision shall not include any
such obligations constituting current trade payables incurred in the ordinary
course of business of such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable and accrued expenses incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) for purposes of Section 6.02 only, all preferred stock issued by a
Subsidiary of such Person and (l) obligations under any Receivables Transaction.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Indebtedness of a Person shall not include obligations with respect to funds
held by such Person in custody for, or for the benefit of, third parties which
are to be paid at the direction of such third parties (and are not used for any
other purpose).
"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
"Indemnitee" has the meaning assigned to such term in Section 10.04(b).
"Ineligible Institution" has the meaning assigned to such term in
Section 10.06(b).
"Information" has the meaning assigned to such term in Section 10.13.
"Interest Coverage Ratio" means on any date of determination, the ratio of
(a) Consolidated EBITDA to (b) Interest Expense, in each case of (a) and (b)
preceding, calculated for the four fiscal


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 12

--------------------------------------------------------------------------------




quarters ending on the most recently ended fiscal quarter for which financial
statements have been, or are required to be, delivered pursuant to the terms of
Sections 5.01(a) and (b).
"Interest Election Request" means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.
"Interest Expense" means, with reference to any period, the interest expense of
the Borrower and the Guarantor for such period with respect to all outstanding
Total Debt allocable to such period in accordance with GAAP.
"Interest Payment Date" means, (a) as to any Loan other than an ABR Loan, the
last day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurodollar Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any ABR Loan (including a Swingline Loan), the last Business Day of
each March, June, September and December and the Maturity Date.
"Interest Period" means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one or two weeks, or one, two, three or
six months thereafter, as selected by the Borrower in its Revolving Loan Notice;
provided that:
(i)    any Interest Period (other than a one or two week Interest Period) that
would otherwise end on a day that is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(ii)    any Interest Period (other than a one or two week Interest Period) that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date (or, with
respect to any Extended Loan made under any Extended Commitment, the maturity
date with respect thereto).
"Interpolated Rate" means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
"IRS" means the United States Internal Revenue Service.


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 13

--------------------------------------------------------------------------------




"Issuing Bank" means JPMorgan Chase Bank, Bank of America, N.A., SunTrust Bank,
TD Bank, N.A., U.S. Bank National Association and any other Lender that agrees
to act as an Issuing Bank, each in its capacity as the issuer of Letters of
Credit hereunder, and its permitted successors in such capacity as provided in
Section 2.05(i). Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term "Issuing Bank" shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate (it being agreed that such Issuing
Bank shall, or shall cause such Affiliate to, comply with the requirements of
Section 2.05 with respect to such Letters of Credit). Each reference to the
"Issuing Bank" shall be deemed a reference to the relevant Issuing Bank.
"JPMorgan Chase Bank" means JPMorgan Chase Bank, National Association.
"LC Disbursement" means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
"LC Exposure" means, at any time, the sum of (a) the aggregate Stated Amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
"Lender Party" means the Administrative Agent, the Issuing Bank, the Swingline
Lenders or any other Lender.
"Lenders" means the Persons listed on Schedule 2.01A and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term "Lenders" includes the Swingline Lenders and the Issuing
Bank.
"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
"Letter of Credit" means any standby letter of credit issued pursuant to this
Agreement.
"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.
"Letter of Credit Commitment" means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank's Letter of Credit Commitment is set forth
on Schedule 2.01C, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent. The Letter of
Credit Commitment of an Issuing Bank may be modified from time to time by
agreement between such Issuing Bank and the Borrower, and notified to the
Administrative Agent.


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 14

--------------------------------------------------------------------------------




"Letter of Credit Documents" means with respect to any Letter of Credit, the
Letter of Credit Application, and any other document, agreement and instrument
entered into by the Issuing Bank and the Borrower (or any Subsidiary) or in
favor of the Issuing Bank and relating to such Letter of Credit.
"Leverage Ratio" means, on any date of determination, the ratio of (a) (i) Total
Debt on such date minus (ii) Cash Available for Distribution on such date of
determination; provided that the amount of Cash Available for Distribution shall
not exceed the aggregate amount of short-term debt (including, without
limitation, Borrowings under this Agreement but excluding the current portion of
long term debt) constituting Total Debt on such date, to (b) Consolidated EBITDA
calculated for the four fiscal quarters ending on the most recently ended fiscal
quarter for which financial statements have been, or are required to be,
delivered pursuant to the terms of Sections 5.01(a) and (b)
"LIBO Rate" means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the "LIBO Screen Rate") at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an "Impacted Interest Period") then the LIBO Rate shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.


"LIBO Screen Rate" has the meaning assigned to it in the definition of "LIBO
Rate."
"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities; provided that
clause (c) above shall be deemed not to include stock options granted by any
Person to its directors, officers or employees with respect to the Capital Stock
of such Person.
"Loan" means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan or a Swingline Loan.
"Loan Documents" means this Agreement and the Notes, if any, the Fee Letters,
the Letters of Credit Documents, Compliance Certificates, and any other
agreement executed by any Credit Party in connection with (a) any amendment or
modification of this Agreement, (b) any increase under Section 2.20 or (c) any
Extension.


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 15

--------------------------------------------------------------------------------




"Margin Stock" means any "margin stock" as defined in Regulation U of the Board.
"Material Adverse Effect" means a material adverse effect on (a) the business,
assets or financial condition of the Guarantor and its Subsidiaries taken as a
whole, (b) the ability of either Credit Party to perform any of its obligations
under this Agreement or (c) the rights of or benefits available to the Lenders
under this Agreement.
"Material Indebtedness" means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of one or
more of the Companies in an aggregate principal amount exceeding $40,000,000.
For purposes of determining Material Indebtedness, the "principal amount" of the
obligations of any Company in respect of any Hedging Agreement at any time shall
be the aggregate amount (giving effect to any netting agreements) that such
Company would be required to pay if such Hedging Agreement were terminated at
such time.
"Material Subsidiary" means any Subsidiary of a Credit Party the aggregate
assets or revenues of which (excluding intercompany activities that would be
eliminated in consolidation), as of the last day of the most recently ended
fiscal quarter for which the Borrower has delivered financial statements
pursuant to Section 5.01(a) or (b) (x) when aggregated with the assets or
revenues of all other Subsidiaries with respect to which the actions
contemplated by Section 6.04 are taken, are greater than 10% of the total assets
or total revenues, as applicable, of the Guarantor and its consolidated
Subsidiaries, or (y) as to such Subsidiary, are greater than 10% of the total
assets or total revenues, as applicable, of the Guarantor and its consolidated
Subsidiaries, in each case as determined in accordance with GAAP.
"Maturity Date" means September 21, 2023.
"Maximum Rate" has the meaning assigned to such term in Section 10.14.
"Minimum Tranche Amount" has the meaning assigned to such term in Section
2.21(b).
"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
"NYFRB" means the Federal Reserve Bank of New York.
"NYFRB Rate" means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
"Non-Extending Lender" has the meaning assigned to such term in Section 2.21(c).


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 16

--------------------------------------------------------------------------------




"Note" means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C or
any other form approved by the Administrative Agent.
"Obligations" means, collectively, the unpaid principal of and interest on the
Loans and LC Disbursements and all other obligations and liabilities of the
Borrower (including interest accruing at the then applicable rate provided
herein after the maturity of the Loans and interest accruing at the then
applicable rate provided herein after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to the Borrower, whether or not a claim for post‑filing or
post‑petition interest is allowed in such proceeding) to the Administrative
Agent, the Issuing Bank, the Swingline Lenders or any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with the
Loan Documents or any other document made, delivered or given in connection
herewith, whether on account of principal, interest, LC Disbursements,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including all fees and disbursements of counsel to the Administrative Agent the
Issuing Bank, or to the Lenders that are required to be paid by the Borrower
pursuant to the terms of any of the foregoing agreements).
"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).
"Overnight Bank Funding Rate" means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
"Participant" has the meaning assigned to such term in Section 10.06(c).
"Participant Register" has the meaning assigned to such term in
Section 10.06(c).
"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 17

--------------------------------------------------------------------------------




"Permitted Encumbrances" means:
(a)    judgment Liens in respect of judgments not constituting an Event of
Default under Section 8.01(k);
(b)    Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;
(c)    carriers', warehousemen's, mechanics', materialmen's, repairmen's and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
(d)    pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations;
(e)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(f)    Liens and transfers in connection with the securitization, financing or
other transfer of any mortgage loans or mortgage servicing reimbursement rights
(and/or, in each case, related rights, interests and servicing assets) owned by
the Borrower or any of its Subsidiaries;
(g)    Liens and transfers in connection with the securitization or other
transfer of any credit card receivables (and/or related rights and interests)
owned by the Borrower or any of its Subsidiaries;
(h)    easements, zoning restrictions, rights‑of‑way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of any Company;
(i)    legal or equitable Liens deemed to exist by reason of negative pledges or
the existence of any litigation or other legal proceeding and any related lis
pendens filing (excluding any attachment prior to judgment Lien or attachment
Lien in aid of execution on a judgment); and
(j)    any attachment Lien being contested in good faith and by proceedings
promptly initiated and diligently conducted upon any Company's actual knowledge
thereof, unless the attachment giving rise to the Lien will not, within 60 days
after the entry thereof, have been discharged or fully bonded or will not have
been discharged within 60 days after the termination of any such bond;
provided that in each case of the foregoing provisions, the term "Permitted
Encumbrances" shall not include any Lien securing Indebtedness.


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 18

--------------------------------------------------------------------------------




"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA that is maintained for employees of either Credit Party or
any ERISA Affiliate (or, if such plan were terminated, either Credit Party or
any ERISA Affiliate could have liability under Section 4069 of ERISA).
"Platform" means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
"Prime Rate" means the rate of interest last quoted by The Wall Street Journal
as the "Prime Rate" in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the "bank prime loan" rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.
"Public Lender" has the meaning assigned to such term in Section 5.01.
"Rating" means the rating of S&P or Moody's, as the case may be, applicable to
the long‑term senior unsecured non‑credit enhanced debt of the Borrower, as
announced by S&P or Moody's, as the case may be, from time to time.
"Receivables Transaction" means any securitization, on- or off‑ balance sheet
financing or sale transaction, involving products or services offered to
customers of any Company, or any participation interest therein (and/or related
rights and interests), that were acquired by a Company or any qualified or
unqualified special purpose entity created by any Company.
"Recipient" means (a) the Administrative Agent, (b) any Lender, (c) any
Swingline Lender and (d) any Issuing Bank, as applicable.
"Register" has the meaning assigned to such term in Section 10.06(b).
"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective partners, directors, officers, employees, agents,
trustees and advisors of such Person and such Person's Affiliates.
"Required Lenders" means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans has been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Aggregate Revolving Credit Exposure (with the
aggregate amount of each Lender's risk participation and funded participation in
Swingline Loans and Letters of Credit being deemed "held" by such


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 19

--------------------------------------------------------------------------------




Lender for purposes of this definition); provided that the Commitment of, and
the portion of the Aggregate Revolving Credit Exposure held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
"Restricted Margin Stock" means all Margin Stock owned by the Guarantor and its
Subsidiaries to the extent the value of such Margin Stock does not exceed 25% of
the value of all assets of the Guarantor and its Subsidiaries (determined on a
consolidated basis).
"Revolving Borrowing" means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.
"Revolving Credit Exposure" means, with respect to any Lender, at any time, the
sum of the outstanding principal amount of such Lender's Revolving Loans, LC
Exposure and Swingline Exposure at such time after giving effect to any
borrowings, issuances, draws, prepayments or repayments occurring on such date.
"Revolving Loan" has the meaning assigned to such term in Section 2.01.
"Revolving Loan Notice" means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurodollar Loans, pursuant to Section 2.02 or 2.03, which, if in writing,
shall be substantially in the form of Exhibit A or such other form acceptable to
the Administrative Agent.
"S&P" means Standard & Poor's Ratings Services, a division of The McGraw‑Hill
Companies, Inc. and any successor thereto.
"Sanctioned Country" means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).
"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or Her
Majesty's Treasury of the United Kingdom, (b) any Person operating, organized or
resident in a Sanctioned Country in such a manner that would render dealings
with such Person to be a violation of Sanctions, or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).
"Sanctions" means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. federal
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State or (b)
the United Nations Security Council, the European Union or Her Majesty's
Treasury of the United Kingdom.
"SEC" means the Securities and Exchange Commission of the United States of
America.
"Specified Equity Contribution" has the meaning assigned to such term in
Section 6.01(c) hereof.


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 20

--------------------------------------------------------------------------------




"Stated Amount" means, as of any date of determination with respect to any
Letter of Credit, the aggregate amount available to be drawn by the beneficiary
under such Letter of Credit.
"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as "Eurocurrency Liabilities" in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
"Subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more Subsidiaries of the parent or by the
parent and one or more Subsidiaries of the parent. Notwithstanding the
foregoing, no entity shall be considered a "Subsidiary" solely as a result of
the effect and application of FASB Interpretation No. 46R, "Consolidation of
Variable Interest Entities" (FIN 46R), as amended by FASB Statement of Financial
Standards No. 167, "Amendments to FASB Interpretation No. 46(R)", and any
subsequent FASB statements or interpretations. Unless the context shall
otherwise require, all references to a "Subsidiary" or to "Subsidiaries" in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Guarantor,
including the Borrower and the Subsidiaries of the Borrower.
"Swingline Borrowing" means a borrowing of a Swingline Loan pursuant to
Section 2.04.
"Swingline Commitment" means as to any Lender (i) the amount set forth opposite
such Lender's name on Schedule 2.01B hereof or (ii) if such lender has entered
into an Assignment and Assumption, the amount set forth for such Lender as its
Swingline Commitment in the Register maintained by the Administrative Agent
pursuant to Section 10.06(b)(iv).
"Swingline Exposure" means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 21

--------------------------------------------------------------------------------




"Swingline Lenders" means JPMorgan Chase Bank and any other Lender that agrees
to act as a Swingline Lender, each in its capacity as a lender of Swingline
Loans hereunder.
"Swingline Loan" has the meaning assigned to such term in Section 2.04(a).
"Swingline Loan Notice" means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form acceptable to the Administrative Agent and the
Swingline Lenders.
"Swingline Sublimit" means an amount equal to $200,000,000. The Swingline
Sublimit is part of, and not in addition to, the Aggregate Commitments.
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
"Termination Date" means the first date upon which each of the following has
occurred: (a) the Aggregate Commitments have terminated, (b) no Letters of
Credit are outstanding, (c) all Loans and LC Disbursements have been paid in
full in cash and there are no outstanding unpaid Loans or LC Disbursements, and
(d) all interest, fees and all other Obligations (other than contingent
indemnification Obligations for which no demand shall have been made), have been
paid in full in cash.
"Total Debt" means, for Guarantor and its Subsidiaries on a consolidated basis,
without duplication, the sum of (a) all obligations of such Person for borrowed
money, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, provided that this provision shall not include any
such obligations constituting current trade payables of such Person, (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, excluding such
obligations arising from a true sale, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable, accrued expenses incurred in the ordinary course of
business, and such obligations arising from a true sale), (f) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed, (g) all Guarantees by such Person of Indebtedness of
others, (h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers' acceptances and
(j) all obligations constituting debt in connection with any Receivables
Transactions to the extent such transactions are not true sales. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person's ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Indebtedness of a Person shall not include obligations with respect to funds
held by such Person in custody for, or for the benefit of, third parties which
are to be paid at the direction of such third parties (and are not used for any
other purpose).


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 22

--------------------------------------------------------------------------------




Notwithstanding the foregoing, "Total Debt" shall not include obligations that
constitute non-recourse debt up to a maximum aggregate amount of $50,000,000
(for the avoidance of doubt, non-recourse debt in excess of $50,000,000 will be
included in "Total Debt"). Notwithstanding anything in this definition or this
Agreement to the contrary, all obligations of any Person that are or would have
been treated as operating leases and not as “Total Debt” (including for
avoidance of doubt, any network lease or any operating indefeasible right of
use) for purposes of GAAP prior to the issuance by the Financial Accounting
Standards Board on February 25, 2016 of an Accounting Standards Update (the
“ASU”) shall continue to be accounted for as operating leases and not as “Total
Debt” (whether or not such operating lease obligations were in effect on such
date).
"Transactions" means the execution, delivery and performance by the Credit
Parties of this Agreement, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder.
"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
"Unrestricted Margin Stock" means all Margin Stock owned by the Guarantor and
its Subsidiaries other than Restricted Margin Stock.
"U.S. Person" means a "United States person" within the meaning of
Section 7701(a)(30) of the Code.
"U.S. Tax Compliance Certificate" has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).
"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation." The word "will" shall be construed to have the same
meaning and effect as the word "shall." Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement,


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 23

--------------------------------------------------------------------------------




instrument or other document as from time to time amended, restated, amended and
restated, supplemented, extended, renewed, replaced, refinanced or otherwise
modified (subject to any restrictions on such amendments, supplements,
restatements, amendments and restatements, extensions, renewals, replacements,
refinancings or modifications set forth herein), (ii) any reference herein to
any Person shall be construed to include such Person's successors and permitted
assigns, (iii) the words "herein," "hereof" and "hereunder," and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including;" the words "to" and
"until" each mean "to but excluding;" and the word "through" means "to and
including."
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    The terms lease and license shall include sublease and sublicense, as
applicable.
Section 1.03    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
Section 1.04    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section 1.05    Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 24

--------------------------------------------------------------------------------




definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day; provided, that in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
Section 1.06    Interest Rates. The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of "LIBO Rate" or with respect to any comparable or successor rate
thereto, or replacement rate therefor.
ARTICLE II
THE COMMITMENTS AND CREDITS
Section 2.01    Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a "Revolving
Loan") to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender's Commitment; provided, however, that
after giving effect to any Revolving Borrowing, (i) the Aggregate Revolving
Credit Exposure shall not exceed the Aggregate Commitments and (ii) the
outstanding principal amount of the Revolving Loans of any Lender, plus such
Lender's Applicable Percentage of the outstanding principal amount of all
Swingline Loans shall not exceed such Lender's Commitment. Within the limits of
each Lender's Commitment, and subject to the other terms and conditions set
forth herein, the Borrower may borrow under this Section 2.01, prepay under
Section 2.10, and reborrow under this Section 2.01. Revolving Loans may be ABR
Loans or Eurodollar Loans, as further provided herein.
Section 2.02    Loans and Borrowings.
(a)    Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender's failure to make Loans as required.
(b)    Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan, or, to the extent
agreed to in writing from time to time between the Borrower and the Swingline
Lenders, any Swingline Loan may bear interest at such other rate as may be
acceptable to the Swingline Lenders and the Borrower. Each Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$5,000,000 and not less than $15,000,000. At the time that each ABR Borrowing is
made, such


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 25

--------------------------------------------------------------------------------




Borrowing shall be in an aggregate amount that is an integral multiple of
$5,000,000 and not less than $15,000,000; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $5,000,000
and not less than $15,000,000. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of twelve Eurodollar Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
Section 2.03    Requests for Revolving Borrowings. To request a Borrowing, the
Borrower shall deliver to the Administrative Agent a Revolving Loan Notice or
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 3:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 1:00 p.m., New York City time, on the requested
Business Day of the proposed Borrowing. Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery,
facsimile, electronic communication or telecopy to the Administrative Agent of a
written Revolving Loan Notice. Each such telephonic and written Revolving Loan
Notice shall specify the following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period"; and
(v)    the location and number of the Borrower's account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month's
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender's Loan to be made as part of the
requested Borrowing.


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 26

--------------------------------------------------------------------------------




Section 2.04    Swingline Loans.
(a)    Subject to the terms and conditions set forth herein, each Swingline
Lender severally agrees to make Swingline Loans to the Borrower from time to
time during the Availability Period (each such loan, a "Swingline Loan"), in a
minimum amount of $15,000,000 and in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding the Swingline Sublimit, (ii) the aggregate
principal amount of outstanding Swingline Loans made by such Swingline Lender
exceeding such Swingline Lender's Swingline Commitment, (iii) such Swingline
Lender's Revolving Credit Exposure exceeding its Commitment or (iv) the sum of
the Aggregate Revolving Credit Exposures exceeding the Aggregate Commitments;
provided that no Swingline Lender shall be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow and prepay
Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall deliver to the
Administrative Agent a Swingline Loan Notice by telephone not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan, provided that
notice for a proposed Swingline Loan that is an ABR Loan shall be not later than
3:00 p.m., New York City Time, on the date of the proposed ABR Loan that is a
Swingline Loan. Each such telephonic Swingline Loan Notice shall be irrevocable
and shall be confirmed promptly by hand delivery, facsimile, electronic
communication or telecopy to the Administrative Agent of a written Swingline
Loan Notice. Each Swingline Loan Notice shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lenders of any such
notice received from the Borrower. Each Swingline Lender shall make its ratable
portion of the requested Swingline Loan (such ratable portion to be calculated
based upon such Swingline Lender's Swingline Commitment to the total Swingline
Commitments of all of the Swingline Lenders) available to the Borrower by wiring
immediately available funds to an account designated by the Borrower in the
applicable Swingline Loan Notice, provided that Swingline Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Bank.
(c)    Independent Swingline Lender Obligations. The failure of any Swingline
Lender to make its ratable portion of a Swingline Loan shall not relieve any
other Swingline Lender of its obligation hereunder to make its ratable portion
of such Swingline Loan on the date of such Swingline Loan, but no Swingline
Lender shall be responsible for the failure of any other Swingline Lender to
make the ratable portion of a Swingline Loan to be made by such other Swingline
Lender on the date of any Swingline Loan.
(d)    Any Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of its Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 27

--------------------------------------------------------------------------------




which Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender's Applicable Percentage of such Swingline Loan or Loans. Each
Lender hereby absolutely and unconditionally agrees, promptly upon receipt of
such notice from the Administrative Agent (and in any event, if such notice is
received by 12:00 noon, New York City time, on a Business Day then no later than
4:00 p.m., New York City time, on such Business Day and if received after 12:00
noon, New York City time, on a Business Day, then no later than 10:00 a.m., New
York City time, on the immediately succeeding Business Day), to pay to the
Administrative Agent, for the account of such Swingline Lenders, such Lender's
Applicable Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to such Swingline
Lenders the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lenders.
Any amounts received by a Swingline Lender from the Borrower (or other party on
behalf of the Borrower) in respect of a Swingline Loan after receipt by such
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to such Swingline Lenders, as their interests may appear; provided that any such
payment so remitted shall be repaid to such Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
(e)    If the maturity date shall have occurred in respect of any tranche of
Commitments at a time when another tranche or tranches of Commitments is or are
in effect with a longer maturity date, then on the earliest occurring maturity
date all then outstanding Swingline Loans shall be repaid in full on such date
(and there shall be no adjustment to the participations in such Swingline Loans
as a result of the occurrence of such maturity date); provided, however, that if
on the occurrence of such earliest maturity date (after giving effect to any
repayments of Loans), there shall exist sufficient unutilized Extended
Commitments so that the respective outstanding Swingline Loans could be incurred
pursuant the Extended Commitments which will remain in effect after the
occurrence of such maturity date, then there shall be an automatic adjustment on
such date of the participations in such Swingline Loans and same shall be deemed
to have been incurred solely pursuant to the relevant


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 28

--------------------------------------------------------------------------------




Extended Commitments, and such Swingline Loans shall not be so required to be
repaid in full on such earliest maturity date.
Section 2.05    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of standby Letters of Credit as the applicant
thereof for the support of its or its Subsidiaries' obligations, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time after the Closing Date until the date that is five Business Days prior to
the Maturity Date. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of Letter
of Credit Application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (ii) in
any manner that would result in a violation of any Sanctions by any party to
this Agreement.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or transmit by facsimile, electronic communication or telecopy to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension, but in any event no less than
three Business Days) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
Letter of Credit Application on the Issuing Bank's standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $50,000,000, (ii) the Aggregate
Revolving Credit Exposures shall not exceed the Aggregate Commitments, (iii) the
aggregate undrawn amount of all outstanding Letters of Credit issued by the
Issuing Bank at such time plus the aggregate amount of all LC Disbursements made
by the Issuing Bank that have not yet been reimbursed by or on behalf of the
Borrower at such time shall not exceed its Letter of Credit Commitment.
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 29

--------------------------------------------------------------------------------




close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that any Letter of
Credit with a one-year tenor may contain customary automatic renewal provisions
agreed upon by the Borrower and the Issuing Bank that provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referenced in clause (ii) above), subject to a right on the part of the
Issuing Bank to prevent any such renewal from occurring by giving notice to the
beneficiary in advance of any such renewal.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender's Applicable
Percentage of the initial Stated Amount of such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the Issuing Bank, such Lender's Applicable Percentage of each LC Disbursement
made by the Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
(i)    not later than 3:00 p.m., New York City time on the date such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on the date such LC
Disbursement was made, or
(ii)    if such notice of LC Disbursement has not been received by the Borrower
prior to 10:00 a.m., New York City time on the date such LC Disbursement was
made, then not later than 3:00 p.m., New York City time, on
(x) the Business Day that the Borrower receives notice of such LC Disbursement,
if such notice is received prior to 10:00 a.m., New York City time, on the day
of receipt of such notice, or


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 30

--------------------------------------------------------------------------------




(y) on the Business Day immediately following the day that the Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt;
provided that, the Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 or 2.04 that such payment
be financed with an ABR Loan or Swingline Loan in an equivalent amount and, to
the extent so financed, (A) the Borrower's obligation to make such payment shall
be discharged and replaced by the resulting ABR Loan or Swingline Loan and
(B) to the extent that the LC Disbursement is financed with a Swingline Loan on
the date such LC Disbursement is required to be made, the 3:00 p.m. New York
City time requirement set forth above shall be deemed to have been satisfied. If
the Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender's Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower's obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower's obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft,


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 31

--------------------------------------------------------------------------------




notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
caused by the Issuing Bank's failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by hand delivery,
facsimile, electronic communication or telecopy) of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Bank and the
Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.12(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 32

--------------------------------------------------------------------------------




shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.11(b). From and after
the effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term "Issuing Bank" shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
(j)    Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent at the direction of the Required Lenders (or, if the
maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 50.00% of the total LC Exposure) demanding the deposit
of cash collateral pursuant to this paragraph, (ii) on the day there shall have
occurred an Extension with respect to which the Issuing Bank has not agreed to
in writing, or (iii) on such day as required by clause (k) below, the Borrower
shall deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in Section 8.01(h), (i),
or (j). Such deposit shall be held by the Administrative Agent as collateral for
the payment and performance of the obligations of the Borrower under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower's risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50.00% of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.
(k)    Extended Commitments. If the maturity date in respect of any tranche of
Commitments occurs prior to the expiration of any Letter of Credit, then (i) if
one or more other tranches of Commitments in respect of which the maturity date
shall not have occurred


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 33

--------------------------------------------------------------------------------




are then in effect, (x) outstanding Loans shall be repaid pursuant to
Section 2.09 on such maturity date in an amount sufficient to permit the
reallocation of the LC Exposure relating to the outstanding Letters of Credit
contemplated by clause (y) below and (y) such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Lenders to purchase participations therein and to make Loans
and payments in respect thereof pursuant to Sections 2.04(c) and 2.05(d)) under
(and ratably participated in by Lenders pursuant to) the Commitments in respect
of such non-terminating tranches up to an aggregate amount not to exceed the
aggregate principal amount of the unutilized Commitments thereunder at such time
(it being understood that (A) the participations therein of Lenders under the
maturing tranche shall be correspondingly released and (B) no partial face
amount of any Letter of Credit may be so reallocated) and (ii) to the extent not
reallocated pursuant to immediately preceding clause (i), but without limiting
the obligations with respect thereto, the Borrower shall cash collateralize any
such Letter of Credit (in accordance with the provisions of Section 2.05(j)) no
later than five Business Days prior to such maturity date. If, for any reason,
such cash collateral is not provided or the reallocation does not occur, the
Lenders under the maturing tranche shall continue to be responsible for their
participating interests in the Letters of Credit; provided that, notwithstanding
anything to the contrary contained herein, upon any subsequent repayment of the
Loans, the reallocation set forth in clause (i) shall automatically occur to the
extent of such repayment (it being understood that no partial face amount of any
Letter of Credit may be so reallocated). Except to the extent of reallocations
of participations pursuant to clause (i) of the second preceding sentence, the
occurrence of a maturity date with respect to a given tranche of Commitments
shall have no effect upon (and shall not diminish) the percentage participations
of the Lenders in any Letter of Credit issued before such maturity date.
Commencing with the maturity date of any tranche of Commitments, the sublimit
for Letters of Credit under any tranche of Commitments that has not so then
matured shall be as agreed with the Lenders under such extended tranche;
provided that in no event shall such sublimit be less than the sum of (x) the LC
Exposure of the Lenders under such extended tranche immediately prior to such
maturity date and (y) the face amount of the Letters of Credit reallocated to
such extended tranche pursuant to clause (i) above (assuming Loans are repaid in
accordance with clause (i)(x)). Notwithstanding anything to the contrary in this
Section or in any other provision in this Agreement, LC Exposure may not at any
time exceed the aggregate amount of the Commitments for the tranche of Revolving
Loans with the latest maturity date.
Section 2.06    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by
2:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the Borrower by promptly,
and not later than 4:00 p.m. on the proposed date thereof, crediting the amounts
so received, in like funds, to an account designated by the Borrower in the
applicable Borrowing Request, provided that ABR Loans made to finance the
reimbursement of an LC


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 34

--------------------------------------------------------------------------------




Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender's Loan included in such
Borrowing.
Section 2.07    Interest Elections.
(a)     Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Revolving
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings, which may not be converted
or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, facsimile, electronic communication or telecopy to the Administrative
Agent of a written Interest Election Request in a form approved by the
Administrative Agent and signed by the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 35

--------------------------------------------------------------------------------




portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term "Interest Period".
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.
Section 2.08    Termination and Reduction of Commitments.
(a)    Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 (or such lesser amount which
reduces the Commitments to zero) and not less than $25,000,000 (or such lesser
amount which reduces the Commitments to zero) and (ii) the Borrower shall not
terminate or reduce the Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.10, the Aggregate Revolving
Credit Exposure would exceed the Aggregate Commitments.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under Section 2.08(b) at least three
Business Days


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 36

--------------------------------------------------------------------------------




prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any such
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the applicable Lenders in
accordance with their respective Commitments.
Section 2.09    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date (except Extended Loans) and (ii) to the
Administrative Agent for the account of the Swingline Lenders the then unpaid
principal amount of each Swingline Loan on the earlier of the first Business Day
prior to the Maturity Date and the fifth Business Day after such Swingline Loan
is made; provided that on each date that a Revolving Loan is made, the Borrower
shall repay all Swingline Loans then outstanding.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and, if applicable,
each Interest Period applicable therefor, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender's share thereof.
(d)    The entries made in the accounts maintained pursuant to Section 2.09(b)
or (c) shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a Note. In
such event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its permitted and registered assigns). Thereafter,
the Loans evidenced by such Note and interest thereon shall at all times
(including after an increase in such Lender's Commitment pursuant to
Section 2.20 or an increase or reduction after an assignment pursuant to
Section 10.06) be represented by one or more Notes in such form payable to the
order of


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 37

--------------------------------------------------------------------------------




the payee named therein (or, if such Note is a registered note, to such payee
and its permitted and registered assigns). In addition, upon receipt of an
affidavit of an officer of such Lender as to the loss, theft, destruction or
mutilation of the promissory note, and, in the case of any such loss, theft,
destruction or mutilation, upon cancellation of such Note, the Borrower will
issue, in lieu thereof, a replacement Note in the same principal amount thereof
and otherwise of like tenor.
(f)    The Borrower hereby unconditionally promises to pay to the
(i) Administrative Agent for the account of each Lender party to an Extension on
the maturity date for the Extended Loans the aggregate principal amount of all
Loans outstanding on such date (together with all accrued and unpaid interest
thereon) and (ii) Administrative Agent for the account of Lenders all remaining
outstanding Obligations on the latest maturity date of the Extended Loans.
Section 2.10    Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part without premium or penalty except as
provided in Section 2.15, subject to prior notice in accordance with
Section 2.10(b).
(b)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lenders) in writing or by
telephone (confirmed by electronic transmission) of any prepayment hereunder
(i) in the case of prepayment of Eurodollar Loans, not later than 11:00 a.m.,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of ABR Loans (other than Swingline Loans), not later than 11:00 a.m.,
on the Business Day of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, on the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.08, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each prepayment of any Revolving Borrowing
shall be in an amount that would be permitted in the case of an advance of a
Revolving Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12.
(c)    If for any reason the Aggregate Revolving Credit Exposure at any time
exceed the Aggregate Commitments then in effect, the Borrower shall promptly
(and in any event within one Business Day) prepay Loans in an aggregate amount
equal to such excess.


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 38

--------------------------------------------------------------------------------




Section 2.11    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a facility fee, which shall accrue at the Applicable Rate on the
daily amount of the Commitment of such Lender (whether used or unused) during
the period from the Closing Date to the date on which such Commitment
terminates; provided that, if such Lender continues to have any Loans or risk
participations in Swingline Loans outstanding after its Commitment terminates,
then such facility fee shall continue to accrue on the daily amount of such
Lender's Revolving Loans and risk participations in Swingline Loans outstanding
from the date on which its Commitment terminates to the date on which such
Lender ceases to have any Revolving Loans or risk participations in Swingline
Loans outstanding. Accrued facility fees shall be payable in arrears on the last
day of March, June, September and December of each year, on the date of any
voluntary termination of the Commitments, on the date on which all Loans become
due and payable (by acceleration or otherwise), and on the date which all
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any facility fees accruing after the date on which all
Loans become due and payable or the Commitments have terminated shall be payable
on demand. All facility fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender's LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Closing Date to but excluding the later of the date on which such Lender's
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Commitments and the date on which there ceases
to be any LC Exposure, as well as the Issuing Bank's standard fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Closing Date; provided that
all such fees shall be payable on the date on which the Commitments terminate
and any such fees accruing after the date on which the Commitments terminate
shall be payable on demand. Any other fees payable to the Issuing Bank pursuant
to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 39

--------------------------------------------------------------------------------




(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees, to
the Lenders. Fees paid shall not be refundable under any circumstances.
Section 2.12    Interest.
(a)    Each Borrowing of ABR Loans shall bear interest at a rate per annum equal
to the Alternate Base Rate plus the Applicable Rate.
(b)    Each Borrowing of Eurodollar Loans shall bear interest at a rate per
annum equal to the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to Section 2.12(c) shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, (iii) in the event of any conversion of any Eurodollar Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion and (iv) all accrued
interest shall be payable upon termination of the Commitments.
(e)    All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of the effective date and the amount of each change in interest rate.


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 40

--------------------------------------------------------------------------------




Section 2.13    Alternate Rate of Interest.
(a)    If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis), for such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, facsimile, electronic communication or telecopy as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing; provided that if the circumstances giving rise to such notice affect
only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 41

--------------------------------------------------------------------------------




this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable; provided that, if such alternate
rate of interest as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. Notwithstanding anything
to the contrary in Section 10.02, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within five Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this Section
2.13(b), only to the extent the LIBO Screen Rate for such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (y) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing.
Section 2.14    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, the Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, the Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender, the Issuing Bank or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, the
Issuing Bank


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 42

--------------------------------------------------------------------------------




or such other Recipient, as the case may be, for such additional costs incurred
or reduction suffered.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender's or the Issuing Bank's capital or on
the capital of such Lender's or the Issuing Bank's holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender's or the Issuing Bank's holding company could have achieved but for such
Change in Law (taking into consideration such Lender's or the Issuing Bank's
policies and the policies of such Lender's or the Issuing Bank's holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender's or the Issuing Bank's holding company for any such reduction
suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error, provided, however, that (i) neither any Lender
nor the Issuing Bank will be entitled to seek compensation under this Section
2.14 if it is not generally seeking compensation from comparable borrowers with
similar ratings in the U.S. loan market with respect to its similarly affected
commitments, loans and/or participations under agreements with such borrowers
having provisions similar to this provision, and (ii) neither any Lender nor the
Issuing Bank can request any such compensation in excess of the amount
determined by it in good faith to represent its actual cost. The Borrower shall
pay such Lender or the Issuing Bank, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or the Issuing Bank's right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 60 days prior to the date that such Lender or the Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender's or the Issuing Bank's intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 60‑day
period referred to above shall be extended to include the period of retroactive
effect thereof.
Section 2.15    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 43

--------------------------------------------------------------------------------




day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(b) and is revoked in accordance therewith), or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.18, then, in any such event, the Borrower shall compensate
each Lender for the actual out-of-pocket loss, cost and expense attributable to
such event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
Notwithstanding the foregoing, any Lender requesting compensation pursuant to
this Section 2.15 shall deliver the required certificate to the Borrower within
30 days of the underlying event giving rise to such compensation.
Section 2.16    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.16) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes. The Credit Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section 2.16,
such Credit


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 44

--------------------------------------------------------------------------------




Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)    Indemnification. The Credit Parties shall jointly and severally indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error, provided,
however, that (i) no Lender will be entitled to seek compensation under this
Section 2.16 if it is not generally seeking compensation from comparable
borrowers with similar ratings in the U.S. loan market with respect to its
similarly affected commitments, loans and/or participations under agreements
with such borrowers having provisions similar to this provision, and (ii) no
Lender can request any such compensation in excess of the amount determined by
it in good faith to represent its actual cost.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender's failure to comply with the
provisions of Section 10.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 45

--------------------------------------------------------------------------------




completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W 9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN-E or IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. Federal withholding
Tax pursuant to the "interest" article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN-E or
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the "business profits" or "other income" article of
such tax treaty;
(2)    an executed IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 46

--------------------------------------------------------------------------------




Code, (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Foreign Lender is not a "bank" within the meaning of
Section 881(c)(3)(A) of the Code, a "10 percent shareholder" of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a "controlled foreign
corporation" described in Section 881(c)(3)(C) of the Code (a "U.S. Tax
Compliance Certificate") and (y) executed IRS Form W-8BEN-E or IRS Form W-8BEN;
or
(4)    to the extent a Foreign Lender is not the Beneficial Owner, an executed
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents
from each Beneficial Owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 47

--------------------------------------------------------------------------------




with such Lender's obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), "FATCA"
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.16 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(h)    Survival. Each party's obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    Defined Terms. For purposes of this Section 2.16, the term "Lender"
includes any Issuing Bank and the term "applicable law" includes FATCA.
Section 2.17    Payments Generally; Pro Rata Treatment; Sharing of Set‑offs;
Administrative Agent's Clawback.
(a)    The Credit Parties shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursements, or
reimbursement of LC Disbursements, or of amounts payable or under Section 2.14,
2.15 or 2.16, or otherwise) prior to 12:00 noon, on the date when due, in
immediately available funds, without set‑off or counterclaim. Any amounts
received after such time on any date may, in the discretion


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 48

--------------------------------------------------------------------------------




of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent's Office, except payments to
be made directly to the Issuing Bank or the Swingline Lenders as expressly
provided herein and except that payments pursuant to Sections 2.14, 2.15, 2.16
and 10.04 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. All payments hereunder shall be made in Dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
to such obligations as the Borrower directs (as among interest, fees, principal
or other amounts, but in each case ratably to the parties entitled thereto) or,
if the Loans have become due and payable (by acceleration or otherwise) or if
the Borrower does not so direct, as follows: (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal and unreimbursed LC Disbursements,
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed LC Disbursements, then due to
such parties.
(c)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 49

--------------------------------------------------------------------------------




Notwithstanding anything to the contrary contained in this Section 2.17 or
elsewhere in this Agreement, the Borrower may extend the final maturity of the
Commitments in connection with an Extension that is permitted under Section 2.21
without being obligated to effect such extensions on a pro rata basis among the
Lenders (it being understood that no such extension shall constitute a payment
or prepayment of any Loans for purposes of this subsection (c)) without giving
rise to any violation of this Section or any other provision of this Agreement.
Furthermore, the Borrower may take all actions contemplated by Section 2.21 in
connection with any Extension (including, without limitation, modifying pricing
of Extended Loans) and, in each case, such actions taken in accordance with
Section 2.21, as applicable, shall be permitted hereunder, and the differing or
non pro rata payments contemplated therein shall be permitted without giving
rise to any violation of this subsection or any other provision of this
Agreement.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d), 2.05(e), 2.17(d), or 10.04(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender's
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clause (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
Section 2.18    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16,


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 50

--------------------------------------------------------------------------------




as the case may be, in the future or avoid the unavailability of Eurodollar
Loans pursuant to Section 2.13, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    If (i) any Lender requests compensation under Section 2.14, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, (iii) if any Lender becomes a Defaulting Lender, (iv) if any
Lender is a Non-Extending Lender or (v) any Lender has failed to consent to a
proposed amendment, waiver, modification, supplement, discharge or termination
that under Section 10.02 requires the consent of all the Lenders (or all the
affected Lenders or all the Lenders of the affected class) and with respect to
which the Required Lenders shall have granted their consent, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.06), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.14 or 2.16) and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (A) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Commitment is being assigned, the Issuing Bank and the Swingline Lenders),
which consent shall not unreasonably be withheld, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (C) in the case of any
such assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments and (D) in the case of
any such assignment and delegation resulting from the failure to provide a
consent, the assignee shall have given such consent and, as a result of such
assignment and delegation and any contemporaneous assignments and delegations
and consents, the applicable amendment, waiver, modification, supplement,
discharge or termination can be effected. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
Section 2.19    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    facility fees shall cease to accrue on the Commitment of such Defaulting
Lender pursuant to Section 2.11(a) as of the date that is the later of (i) the
first day of the fiscal quarter during which such Lender became a Defaulting
Lender and (ii) the last day on which such Defaulting Lender funded a Loan;


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 51

--------------------------------------------------------------------------------




(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.02); provided that, this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification specifically requiring the consent of such Lender,
or the consent of "each Lender affected thereby" which has the result of
disproportionately affecting such Defaulting Lender;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender (other than the portion of such Swingline Exposure referred to
in clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that (x) the sum of all non-Defaulting
Lenders' Revolving Credit Exposures plus such Defaulting Lender's Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders' Commitments and (y) no Default exists on the date the applicable Lender
becomes a Defaulting Lender;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower's obligations corresponding to such Defaulting Lender's LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender's LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender's LC Exposure during the period such
Defaulting Lender's LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a) and Section 2.11(b) shall be adjusted in accordance with such
non Defaulting Lenders' Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender's LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all Letter of Credit fees payable under Section 2.11(b) with
respect to such Defaulting Lender's LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 52

--------------------------------------------------------------------------------




(d)    so long as such Lender is a Defaulting Lender, no Swingline Lender shall
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender's then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.19(c), and Swingline Exposure related to any newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.19(c)(i) (and such
Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event or a Bail-In Action with respect to a parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) any Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, no
Swingline Lender shall be required to fund any Swingline Loan and the Issuing
Bank shall not be required to issue, amend or increase any Letter of Credit,
unless the Swingline Lenders or the Issuing Bank, as the case may be, shall have
entered into arrangements with the Borrower or such Lender, satisfactory to each
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower, each Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender's Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
Section 2.20    Increase Option. The Borrower may from time to time elect to
increase the Aggregate Commitments in minimum increments of $25,000,000 so long
as, after giving effect thereto, the aggregate amount of such increases does not
exceed $500,000,000. The Borrower may arrange for any such increase to be
provided by one or more Lenders (each Lender so agreeing to an increase in its
Commitment, an "Increasing Lender"), or by one or more new banks, financial
institutions or other entities (each such new bank, financial institution or
other entity, an "Augmenting Lender"), to increase their existing Commitments or
provide new Commitments, as the case may be but in each case on the same terms
and conditions as the existing Commitments; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Borrower, the Administrative
Agent, the Issuing Bank and the Swingline Lenders and (ii) (x) in the case of an
Increasing Lender, the Borrower and such Increasing Lender execute an agreement
substantially in the form of Exhibit G hereto, and (y) in the case of an
Augmenting Lender, the Borrower and such Augmenting Lender execute an agreement
substantially in the form of Exhibit H hereto. No consent of any Lender (other
than the Lenders participating in the increase) shall be required for any
increase in Aggregate Commitments pursuant to this Section 2.20. Increases and
new Commitments created pursuant to this Section 2.20 shall become effective on
the date agreed by the Borrower, the Administrative Agent and the relevant
Increasing Lenders or Augmenting Lenders, and the


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 53

--------------------------------------------------------------------------------




Administrative Agent shall notify each Lender thereof. Notwithstanding the
foregoing, no increase in the Aggregate Commitments (or in the Commitment of any
Lender) shall become effective under this paragraph unless, on the proposed date
of the effectiveness of such increase, (i) the conditions set forth in
paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by the
Required Lenders and the Administrative Agent shall have received a certificate
to that effect dated such date and executed by a Financial Officer of the
Borrower and (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Closing Date as to the corporate power
and authority of the Borrower to borrow hereunder after giving effect to such
increase. On the effective date of any increase in the Commitments, (i) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, (ii) each relevant
Increasing Lender and Augmenting Lender will automatically and without further
act be deemed to have assumed, and each existing Lender will be deemed to have
assigned, a portion of participations hereunder in LC Exposure and Swingline
Loans such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
Revolving Credit Exposure of each Lender (including each Augmenting Lender and
each Increasing Lender) will equal each such Lender’s Applicable Percentage and
(iii) the Borrower shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase in the Commitments (with such
reborrowing to consist of the Types of Revolving Loans, with related Interest
Periods if applicable, specified in a notice delivered by the Borrower, in
accordance with the requirements of Section 2.03). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, shall
be subject to indemnification by the Borrower pursuant to the provisions of
Section 2.15 if the deemed payment occurs other than on the last day of the
related Interest Periods. Nothing contained in this Section 2.20 shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Commitment hereunder at any time.
Section 2.21    Extension of Loans and Commitments.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an "Extension Offer") made by the Borrower to all
Lenders of Commitments with a like maturity date on a pro rata basis (based on
the aggregate outstanding principal amount of the Commitments with a like
maturity date) and on the same terms to each such Lender, commencing on the
first anniversary of the Closing Date, the Borrower is hereby permitted to
consummate transactions with the Lenders that accept the terms contained in such
Extension Offers to extend the maturity date of each such Lender’s Commitments
(each, an "Extension", and each group of Commitments in each case as so
extended, as well as the original Commitments (in each case not so extended),
being a "tranche"; any Extended Commitments shall constitute a separate tranche
of Commitments from the tranche of Commitments from which they were converted,
and each Loan made under any tranche of extended Commitments being an "Extended
Loan"), so long as each of the following terms are satisfied:


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 54

--------------------------------------------------------------------------------




(i)    each Extension Offer shall be to extend the maturity date beyond the
latest to mature of the Commitment or any Extended Commitments, and in no event
shall the final maturity date of any Extended Commitments or the Extended Loans
related thereto be earlier than the latest maturity date hereunder,
(ii)    each Extended Commitment and the related Extended Loans made thereunder
shall in all cases have the same maturity date,
(iii)    Lenders holding more than 50% of the Commitments shall have agreed to
participate in such Extension,
(iv)    no Default shall have occurred and be continuing at the time (A) that
the offering document in respect of an Extension Offer is delivered to the
Lenders and (B) of entering into such Extension,
(v)    except as to interest rates, fees and final maturity (which, subject to
the terms hereof, shall be determined by the Borrower and set forth in the
relevant Extension Offer), the Commitment of any Lender that agrees to an
extension with respect to such Commitment extended pursuant to an Extension (an
"Extended Commitment"), and the Extended Loans made thereunder, shall be a
Commitment (or the related Extended Loans made thereunder, as the case may be)
with the same terms as the original Commitments (and the Extended Loans with the
same terms as the original Loans made thereunder); provided that subject to the
provisions of Section 2.04(d) to the extent dealing with Swingline Loans which
mature or expire after a maturity date when there exist Extended Commitments
with a longer maturity date, all Swingline Loans shall be participated in on a
pro rata basis by all Lenders with Commitments in accordance with their
Applicable Percentages (and except as provided in Section 2.04(d), without
giving effect to changes thereto on an earlier maturity date with respect to
Swingline Loans theretofore incurred or issued),
(vi)    all Extended Loans under any Extended Commitments, and all repayments
thereunder, shall be made on a pro rata basis (except for (A) payments of
interest and fees at different rates on Extended Commitments (and related
Extended Loans) and (B) repayments required upon the maturity date of the
non-extending Commitments),
(vii)    if the aggregate principal amount of Commitments in respect of which
Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Commitments offered to be extended by the
Borrower pursuant to such Extension Offer, then the Commitments of such Lenders
shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings of record) with respect to
which such Lenders have accepted such Extension Offer,


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 55

--------------------------------------------------------------------------------




(viii)     the Minimum Tranche Amount shall be satisfied unless waived by the
Administrative Agent,
(ix)    the Borrower may not exercise its rights under this Section 2.21 more
than three times during the term of this Agreement,
(x)    in no event shall any extension be longer than one year and at no time
shall there be Commitments hereunder (including Extended Commitments and any
original Commitments) which have more than four different maturity dates, and
(xi)    all documentation in respect of such Extension shall be consistent with
the foregoing and this Section 2.21.
(b)    With respect to all Extensions consummated by the Borrower pursuant to
this subsection,
(i)    such Extensions shall not constitute voluntary or mandatory payments or
prepayments for purposes of Sections 2.08, 2.09 and 2.10 and
(ii)    no tranche of Extended Loans shall be in an amount of less than
$500,000,000 (or, if less, the then aggregate outstanding amount of the Loans)
(the "Minimum Tranche Amount"), unless such Minimum Tranche Amount is waived by
the Administrative Agent.
(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of Lenders holding more than
50% of the Commitments. Each Lender may, but is not obligated to, extend the
maturity date of each such Lender's Commitments (and Extended Loans made
thereunder). Any Lender who does not agree to an Extension (such Lender, a
"Non-Extending Lender") may still agree to an Extension in connection with a
subsequent Extension Offer of the Borrower. As to any Non-Extending Lender, the
commitments of such Lender shall terminate as of the then-applicable maturity
date, and all Loans made under such commitments will be due and payable in full
on such date. The Borrower shall be permitted to replace any Non-Extending
Lender in accordance with the replacement lender provisions in Section 2.18.
(d)    With respect to any Extension of the Commitments, if (i) the consent of
any Swingline Lender is not obtained, such Swingline Lender’s commitment to
extend Swingline Loans in accordance with Section 2.04 shall terminate on the
non-extended Maturity Date, and (ii) the consent of the Issuing Bank is not
obtained, the Issuing Bank's commitment to issue, extend, renew or amend Letters
of Credit in accordance with Section 2.05 shall terminate on the non-extended
Maturity Date, and the Borrower shall be required to cash collateralize LC
Exposure in accordance with Section 2.05(j). All Extended Commitments (and
Extended Loans made thereunder) and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that are secured
by any collateral on a pari passu basis with all other applicable Obligations
under this Agreement


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 56

--------------------------------------------------------------------------------




and the other Loan Documents. The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Commitments (or Loans made thereunder) as
so extended and such technical amendments as may be necessary or appropriate in
the reasonable opinion of the Administrative Agent and the Borrower in
connection with the establishment of such new tranches or sub-tranches, in each
case on terms consistent with this subsection.
(e)    In connection with any Extension Offer, the Borrower shall provide the
Administrative Agent at least ten (10) Business Days' (or such shorter period as
may be agreed by the Administrative Agent) prior written notice of such
Extension Offer, and shall agree to such procedures (including regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this subsection.
(f)    The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section 2.21 (including, for the avoidance of
doubt, payment of any interest and fees in respect of any Extended Commitments
and Extended Loans made thereunder on such terms as may be set forth in the
relevant Extension Offer and the amendment of the Loan Documents to accomplish
the intent of this Section 2.21) and hereby waive the requirements of any
provision of this Agreement (including Sections 2.02, 2.08, 2.09, 2.10 and
10.02) or any other Loan Document that may otherwise prohibit any such Extension
or any other transaction contemplated by this Section.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each of the Credit Parties represents and warrants to the Lenders that:
Section 3.01    Organization; Powers. Each Company is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has the power and authority to carry on its business as now
conducted and, except where the failure to be so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
Section 3.02    Authorization; Enforceability. The Transactions are within each
Credit Party's corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by each Credit Party and constitutes a legal, valid and
binding obligation of each Credit Party, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.




THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 57

--------------------------------------------------------------------------------




Section 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing (other than
routine Securities and Exchange Commission and similar filings) with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by‑laws or other organizational documents of
any Company or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, material agreement or other instrument
(other than those to be terminated on or prior to the Closing Date) binding upon
any Company or its assets, or give rise to a right thereunder to require any
payment to be made by any Company, and (d) will not result in the creation or
imposition of any Lien on any asset of any Company except for Liens arising
under the Loan Documents.
Section 3.04    Financial Condition; No Material Adverse Change.
(a)     Each Credit Party has heretofore furnished to the Lenders consolidated
balance sheets and statements of income and cash flows (and, in the case of the
Guarantor, of stockholders' equity) as of and for the fiscal year ended
April 30, 2018 (A) reported on by Deloitte & Touche LLP, an independent
registered public accounting firm, in respect of the financial statements of the
Guarantor, or (B) certified by its chief financial officer, in respect of the
financial statements of the Borrower. Such financial statements present fairly,
in all material respects, the financial position and results of operations and
cash flows of the Borrower and its consolidated Subsidiaries and of the
Guarantor and its consolidated Subsidiaries as of such date and for such period
in accordance with GAAP. Except as set forth on Schedule 3.04(a), neither the
Guarantor nor any of its consolidated Subsidiaries had, as of April 30, 2018,
any material Guarantee Obligation, contingent liability or liability for taxes,
or any long‑term lease or unusual forward or long‑term commitment, including any
interest rate or foreign currency swap or exchange transaction not in the
ordinary course of business, which is not reflected in the foregoing statements,
in the notes thereto or the risk factors set forth in the Guarantor's annual
report on Form 10-K for the fiscal year ended April 30, 2018. During the period
from April 30, 2018 to and including the date hereof, and except as disclosed in
filings made by the Guarantor with the U.S. Securities and Exchange Commission
pursuant to the Securities Act of 1933 or the Securities Exchange Act of 1934,
there has been no sale, transfer or other disposition by the Guarantor or any of
its consolidated Subsidiaries of any material part of its business or property
other than in the ordinary course of business and no purchase or other
acquisition of any business or property (including any Capital Stock of any
other Person), material in relation to the consolidated financial condition of
the Guarantor and its consolidated Subsidiaries at April 30, 2018.
(b)    Since April 30, 2018, there has been no material adverse change in the
business, assets or financial condition of the Guarantor and its Subsidiaries,
taken as a whole.
Section 3.05    Properties.
(a)    Each Company has good title to, or valid leasehold interests in, all its
real and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 58

--------------------------------------------------------------------------------




(b)    Each Company owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by such Company does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
Section 3.06    Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of either Credit
Party, threatened against or affecting any Company that (i) have not been
disclosed in the Disclosed Matters and as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) challenge or would reasonably be expected to
affect the legality, validity or enforceability of this Agreement.
(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, no Company (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
Section 3.07    Compliance with Laws and Agreements. Each Company is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements or other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
Section 3.08    Investment Company Status. No Company is an "investment company"
as defined in, or subject to regulation under, the Investment Company Act of
1940.
Section 3.09    Taxes. Each Company has timely filed or caused to be filed all
Tax returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Company
has set aside on its books adequate reserves or (b) to the extent that the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.
Section 3.10    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $25,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 59

--------------------------------------------------------------------------------




underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$25,000,000 the fair market value of the assets of all such underfunded Plans.
Section 3.11    Disclosure.
(a)    None of the reports, financial statements, certificates or other
information furnished by or on behalf of the Credit Parties to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Credit Parties represent
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.
(b)    As of the Closing Date, to the best knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Closing Date to any Lender pursuant to Section 4.01(g) is true and
correct in all respects.
Section 3.12    Federal Regulations. No part of the proceeds of any Loans will
be used for "purchasing" or "carrying" any "margin stock" (within the respective
meanings of each of the quoted terms under Regulation U of the Board as now and
from time to time hereafter in effect) in a manner or in circumstances that
would constitute or result in non‑compliance by either Credit Party or any
Lender with the provisions of Regulations U, T or X of the Board. If requested
by any Lender or the Administrative Agent, the Borrower will furnish to such
Lender or the Administrative Agent, as applicable, a statement to the foregoing
effect in conformity with the requirements of FR Form U‑1 referred to in said
Regulation U.
Section 3.13    Subsidiaries. As of the date hereof, the Guarantor has only the
Subsidiaries set forth on Schedule 3.13. Schedule 3.13 identifies each
Subsidiary that is a Material Subsidiary as of April 30, 2018.
Section 3.14    Insurance. Each Company maintains (pursuant to a self‑insurance
program and/or with financially sound and reputable insurers) insurance with
respect to its properties and business and against at least such liabilities,
casualties and contingencies and in at least such types and amounts as is
customary in the case of companies engaged in the same or a similar business or
having similar properties similarly situated.
Section 3.15    Anti-Corruption Laws and Sanctions. Each Credit Party has
implemented and maintains in effect policies and procedures designed to promote
compliance by the Companies and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Companies
and their respective officers and directors, and, to the knowledge of the Credit
Parties (which such knowledge shall be limited to actual knowledge if reasonable
inquiry has been made), their respective employees and agents, are in compliance
with


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 60

--------------------------------------------------------------------------------




Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Companies, any of their respective directors or officers or, to the
knowledge of the Credit Parties (which such knowledge shall be limited to actual
knowledge if reasonable inquiry has been made), their respective employees, or
(b) to the knowledge of the Credit Parties (which such knowledge shall be
limited to actual knowledge if reasonable inquiry has been made), any agent of
any Company that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other Transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.
Section 3.16    EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.


ARTICLE IV
CONDITIONS
Section 4.01    Conditions of Effectiveness. The obligations of the Lenders to
make Loans (or to purchase participations in Swingline Loans) and of the Issuing
Bank to issue Letters of Credit hereunder shall become effective on the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 10.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or other electronic transmission of a signed signature page
of this Agreement) that such party has signed a counterpart of this Agreement.
(b)    The Administrative Agent shall have received reasonably satisfactory
written opinions (addressed to the Administrative Agent and the Lenders and
dated the Closing Date) of New York counsel for the Credit Parties, covering
such matters as the Required Lenders shall reasonably request. The Credit
Parties hereby request such counsel to deliver such opinion.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Credit Parties,
the authorization of the Transactions and any other legal matters relating to
the Credit Parties, this Agreement or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.
(d)    The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President, a Vice President or a Financial
Officer of each Credit Party, stating that:
(i)    the representations and warranties contained in Article III of this
Agreement are correct on and as of the Closing Date; and


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 61

--------------------------------------------------------------------------------




(ii)    no event has occurred and is continuing that constitutes a Default.
(e)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Closing Date, including, to the extent
invoiced, reimbursement or payment of all out‑of‑pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
(f)    All governmental and material third party approvals necessary in
connection with the execution, delivery and performance of this Agreement shall
have been obtained and be in full force and effect.
(g)    (i) The Administrative Agent shall have received, at least three days
prior to the Closing Date, all documentation and other information regarding the
Borrower requested in connection with applicable "know your customer" and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of the Borrower at least 10 days prior to the
Closing Date and (ii) to the extent the Borrower qualifies as a "legal entity
customer" under the Beneficial Ownership Regulation, at least three days prior
to the Closing Date, any Lender that has requested, in a written notice to the
Borrower at least 10 days prior to the Closing Date, a Beneficial Ownership
Certification in relation to the Borrower shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the condition set forth in this
clause (ii) shall be deemed to be satisfied).
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.
Without limiting the generality of the provisions of the third paragraph of
Article IX, for purposes of determining compliance with the conditions specified
in this Section 4.01, each Lender that has signed this Agreement shall be deemed
to have consented to, approved or accepted, or to be satisfied with, each
document or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
Section 4.02    Conditions to all Loans. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit (other than any amendment or modification
of a Letter of Credit which does not increase the Stated Amount of such Letter
of Credit, or renew or extend the expiration date of such Letter of Credit) is
subject to the satisfaction or waiver of the following conditions:
(a)    The representations and warranties of the Credit Parties set forth in
Article III of this Agreement (other than the representations and warranties set
forth in Sections 3.04(b), 3.06(a)(i) and 3.06(b)) shall be true and correct in
all material respects on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (except to the extent related to a specific earlier date).


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 62

--------------------------------------------------------------------------------




(b)    At the time of and immediately after giving effect to such Borrowing or
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by each of
the Credit Parties on the date thereof as to the matters specified in
subsections (a) and (b) of this Section.


ARTICLE V
AFFIRMATIVE COVENANTS
Until the Termination Date, each of the Credit Parties covenants and agrees with
the Lenders that:
Section 5.01    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(a)    within 90 days after the end of each fiscal year of the Guarantor, an
audited consolidated balance sheet and related statements of operations,
stockholders' equity and cash flows of the Guarantor and its consolidated
Subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Deloitte & Touche LLP or another independent registered public accounting firm
of recognized national standing (without a "going concern" or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Guarantor and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
(b)     (i) in the case of the Guarantor, within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Guarantor and
(ii) in the case of the Borrower, within 90 days after the end of each fiscal
year of the Borrower, consolidated balance sheets and related statements of
operations and cash flows of the Borrower and the Guarantor and their
consolidated Subsidiaries, and the consolidated statement of stockholders'
equity of the Guarantor, as of the end of and for such fiscal quarter (in the
case of the Guarantor) and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by a Financial Officer of the Borrower and
the Guarantor as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and the Guarantor and their
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year‑end audit adjustments and the
absence of footnotes;




THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 63

--------------------------------------------------------------------------------




(c)    concurrently with any required delivery of financial statements under
clause (a) or (b) above (regardless of whether such statements are directly
delivered to the Administrative Agent or included in Form 10-K or Form 10-Q as
permitted below), a Compliance Certificate executed by a Financial Officer of
the Borrower and the Guarantor, and (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.01,
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate (which delivery
may be by electronic communication and shall be deemed to be an original
authentic counterpart thereof for all purposes), provided that, notwithstanding
the foregoing, to the extent that such information required to be included by
the preceding subsection (iii) is required by the SEC to be included in the
Guarantor's public filings, there shall be no obligation hereunder to include
such information in the certificate of the Financial Officer required by this
Section 5.01(c), (iv) certifying as to the occurrence of any event described in
Section 8.01(h) or (i), as if Sections 8.01(h) and (i), apply to Subsidiaries
that are not Material Subsidiaries (such Subsidiaries collectively the "Affected
Non-Material Subsidiaries") during the fiscal quarter for which such certificate
is being delivered (along with a cumulative listing of all such events or
dispositions that have occurred since the Closing Date), and (v) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.07;
(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials (other than
(i) statements of ownership such as Forms 3, 4 and 5 and Schedule 13G,
(ii) routine filings relating to employee benefits, such as Forms S‑8 and 11‑K,
and (iii) routine filings by (A)  Sand Canyon Corporation and its Subsidiaries,
(B) H&R Block Canada, Inc. and (C) H&R Block Limited) filed by either Credit
Party or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by either
Credit Party to its shareholders generally, as the case may be; and
(e)    promptly following any request therefor, (x) such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of this Agreement, as the Administrative
Agent or any Lender may reasonably request and (y) information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable "know your customer" and anti-money laundering rules
and regulations, including the Patriot Act and the Beneficial Ownership
Regulation.
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied with respect to the information of Guarantor and
each of its Subsidiaries required thereby to the extent the applicable
consolidated financial statements of the Guarantor and its Subsidiaries, or
Guarantor's Form 10-K or Form 10-Q, as applicable, are filed with the SEC and
available publicly,


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 64

--------------------------------------------------------------------------------




in each case, by the deadlines set forth in paragraphs (a) and (b), as
applicable, and meeting all such other requirements of paragraphs (a) and (b) of
this Section 5.01. Documents otherwise required to be delivered pursuant to
Section 5.01(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower or the Guarantor posts such documents, or provides a link thereto, on
the Borrower's website on the Internet at the website address listed on Schedule
10.01; or (ii) on which such documents are posted on the Borrower's or the
Guarantor's behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third‑party website or whether sponsored by the Administrative Agent); provided
that the Borrower shall notify the Administrative Agent by electronic mail of
the posting of any such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, "Borrower
Materials") by posting the Borrower Materials on a Platform and (b) certain of
the Lenders may have personnel who do not wish to receive material, non‑public
information with respect to the Borrower or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market‑related activities with respect to such Persons' securities (each,
a "Public Lender").
Section 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting either Credit
Party or any Affiliate thereof that is reasonably likely to be adversely
determined and, if so determined, would reasonably be expected to result in a
Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of any Company in an aggregate amount exceeding $25,000,000; and
(d)    any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower and the Guarantor
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
Section 5.03    Existence; Conduct of Business. Each Credit Party will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 65

--------------------------------------------------------------------------------




full force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation,
disposition or dissolution permitted under Section 6.04.
Section 5.04    Payment of Taxes. Each Credit Party will, and will cause each of
its Subsidiaries to, pay its Tax liabilities that, if not paid, would reasonably
be expected to result in a Material Adverse Effect before the same shall become
delinquent, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings and such Credit Party or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (b) the failure to make payment pending such contest
would not reasonably be expected to result in a Material Adverse Effect.
Section 5.05    Maintenance of Properties; Insurance. Each Credit Party will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain (pursuant to a self‑insurance
program and/or with financially sound and reputable insurers) insurance in such
amounts and against such risks as is customarily maintained by companies engaged
in the same or similar businesses operating in the same or similar locations.
Section 5.06    Books and Records; Inspection Rights. Each Credit Party will,
and will cause each of its Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Each Credit Party will,
and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested; provided that so long as no Event of Default
exists, each Credit Party and each Subsidiary shall have the right to be present
and participate in any discussions with its independent accountants. Nothing in
this Section 5.06 shall permit the Administrative Agent or any Lender to examine
or otherwise have access to the tax returns or other confidential information of
any customer of either Credit Party or any of their respective Subsidiaries.
Section 5.07    Compliance with Laws. Each Credit Party will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. The Credit Parties will
maintain in effect and enforce policies and procedures designed to promote
compliance by the Companies and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.
Section 5.08    Use of Proceeds and Letters of Credit. The Letters of Credit and
the proceeds of the Loans will be used for general corporate purposes or for
working capital needs. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations U and X. The Borrower will not
request any Borrowing or Letter of Credit, and the Credit Parties shall not use,
and shall procure that the Companies and its or their respective directors,
officers, employees and agents shall


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 66

--------------------------------------------------------------------------------




not use, the proceeds of any Borrowing or Letter of Credit (A) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, except to the extent permitted for a Person required to
comply with Sanctions, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.
ARTICLE VI
NEGATIVE COVENANTS
Until the Termination Date, each of the Credit Parties covenants and agrees with
the Lenders that:
Section 6.01    Financial Covenants.
(a)    Leverage Ratio. The Credit Parties will not permit the Leverage Ratio as
of the last day of any fiscal quarter to be greater than the ratio set forth
below opposite such fiscal quarter end:
Fiscal Quarter Ending
Ratio
 
 
April 30, July 31 and October 31 of each year
3.50 to 1.00
January 31 of each year
4.50 to 1.00



(b)    Interest Coverage Ratio. The Credit Parties will not permit the Interest
Coverage Ratio as of the last day of any fiscal quarter to be less than 2.50 to
1.00.
(c)    Equity Cure. Solely for purposes of determining compliance with the
financial covenants set forth in this Section 6.01, Eligible Equity Proceeds
received after the Closing Date and on or prior to the earlier of the date on
which the Guarantor’s Forms 10-K or 10-Q are filed or required to be filed in
respect of the fiscal quarter most recently ended (the "Specified Fiscal
Quarter") shall, at the request of Borrower, be included in the calculation of
Consolidated EBITDA for the purposes of determining compliance with the
financial covenants set forth in Sections 6.01(a) and (b) above for the
Specified Fiscal Quarter (and will remain in the calculation of Consolidated
EBITDA for such Specified Fiscal Quarter when calculating compliance with
Sections 6.01(a) and (b) for the subsequent three quarter ends which include
such Specified Fiscal Quarter) (any such equity contribution so included in the
calculation of Consolidated EBITDA, a "Specified Equity Contribution"); provided
that (i) there shall not be more than two Specified Equity Contributions during
the term of this Agreement and (ii) not more than one Specified Equity
Contribution may be made in any four quarter period. For the avoidance of doubt,
all Specified Equity Contributions shall be disregarded for all other purposes
of this Agreement.


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 67

--------------------------------------------------------------------------------




Section 6.02    Indebtedness. The Credit Parties will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
(a)    Indebtedness created hereunder and under the other Loan Documents;
(b)    Indebtedness of the Borrower and the Guarantor that is pari passu with,
junior or subordinated to, the Obligations, so long as in each case prior to
each such incurrence and after giving pro forma effect to each such incurrence
there exists or will exist no Default;
(c)    Indebtedness of the Borrower and the Guarantor in connection with a
monetization of the Company Headquarters in an aggregate outstanding principal
amount not to exceed $300,000,000 (secured as permitted by Section 6.03(b));
(d)    Indebtedness of any Company to any other Company;
(e)    Indebtedness of the Borrower and the Guarantor in an aggregate amount
incurred under this subsection (e) not to exceed $200,000,000 outstanding at any
one time (secured as permitted by Section 6.03(c)); and
(f)    Indebtedness of the Subsidiaries of the Guarantor, not including the
Borrower, in an aggregate principal amount of $250,000,000 (secured as permitted
by Section 6.03(d)).
Section 6.03    Liens. The Credit Parties will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(a)    Permitted Encumbrances;
(b)    Liens on the Company Headquarters securing Indebtedness permitted by
Section 6.02(c);
(c)    Liens securing Indebtedness permitted by Section 6.02(e);
(d)    Liens securing Indebtedness permitted by Section 6.02(f);
(e)    Liens not otherwise permitted by this Section 6.03 so long as the
Obligations hereunder are contemporaneously secured equally and ratably with the
obligations secured thereby;
(f)    Liens securing Indebtedness pursuant to any hedging agreements of the
type customarily entered into for the purpose of limiting risk with respect to
fluctuations in interest rates, foreign currency exchange rates, commodity
prices or similar risks in an amount not in excess of $100,000,000 in the
aggregate for all such Indebtedness secured by such Liens; and


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 68

--------------------------------------------------------------------------------




(g)    Liens securing the Obligations.
Section 6.04    Fundamental Changes; Sale of Assets.  
(a)    Neither the Borrower nor the Guarantor shall merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or sell, transfer, lease or otherwise dispose of (in one transaction or
in a series of transactions) greater than 75% of the consolidated total assets
(other than Unrestricted Margin Stock) of the Guarantor and its Subsidiaries,
taken as a whole, or greater than 75% of the consolidated total assets related
to the tax preparation business, taken as a whole, or liquidate or dissolve,
except (i) transfers in connection with any Receivables Transaction or
securitization otherwise permitted hereby and (ii) any Subsidiary of the
Guarantor may merge into or consolidate with the Borrower or the Guarantor.
(b)    Except as set forth on Schedule 6.04(b), the Credit Parties will not, and
will not permit any Material Subsidiary to, engage to any material extent in any
business other than businesses of the type conducted by the Credit Parties and
the Subsidiaries on the date of execution of this Agreement and businesses
reasonably related thereto.
Section 6.05    Transactions with Affiliates. The Credit Parties will not, and
will not permit any other Company to, sell, lease or otherwise transfer any
assets to, or purchase, lease or otherwise acquire any assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (a) in the
ordinary course of business at prices and on terms and conditions not less
favorable to such Company than could be obtained on an arm's‑length basis from
unrelated third parties, (b) transactions between or among Companies not
involving any other Affiliate, and (c) transactions involving the transfer of
mortgage loans and other assets for cash and other consideration of not less
than the sum of (i) the lesser of (x) the fair market value of such mortgage
loans and (y) the outstanding principal amount of such mortgage loans, and
(ii) the fair market value of such other assets, to a Subsidiary of the Borrower
that issues Indebtedness permitted by Section 6.02(d).
Section 6.06    Restrictive Agreements. The Credit Parties will not, and will
not permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that by its terms prohibits,
restricts or imposes any condition upon (a) the ability of any Company to
create, incur or permit to exist any Lien upon any of its material assets
(unless such agreement or arrangement does not prohibit, restrict or impose any
condition upon the ability of any Company to create, incur or permit to exist
any Lien in favor of the Administrative Agent or any Lender created hereunder),
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to any shares of its Capital Stock or to make or repay loans or
advances to the Guarantor or any other Subsidiary or to Guarantee Indebtedness
of the Guarantor or any other Subsidiary; provided that (i) the foregoing shall
not apply to restrictions and conditions imposed by law or by this Agreement,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.06 (but shall apply to any extension,
renewal, amendment or modification expanding the scope of any such restriction
or condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) the
foregoing shall not apply to customary


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 69

--------------------------------------------------------------------------------




restrictions and conditions contained in agreements relating to the
securitization, financing or other transfer of mortgage loans (and/or related
rights and interests and servicing assets) owned by the Borrower or any of its
Subsidiaries, (v) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured obligations permitted by
this Agreement (including obligations secured by Liens permitted by
Section 6.03(b), (c), or (d)) if such restrictions or conditions apply only to
the assets securing such obligations, (vi) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof and (vii) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to Indebtedness
permitted hereunder pursuant to Section 6.02(c), (e), or (f) or any Receivables
Transaction.
Section 6.07    Affected Non-Material Subsidiaries. The Credit Parties will not
permit the aggregate total assets or aggregate total revenues of Affected
Non-Material Subsidiaries to exceed 20% of the aggregate total assets or
aggregate total revenues, as applicable, of the Guarantor and all of its
Subsidiaries, in each case measured on a consolidated basis and calculated at
the time the Compliance Certificate of a Financial Officer of the Borrower is
required to be delivered pursuant to Section 5.01(c).
ARTICLE VII
GUARANTEE
Section 7.01    Guarantee.
(a)    The Guarantor hereby unconditionally and irrevocably guarantees to the
Administrative Agent and the Lenders and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by the
Borrower when due (whether at the stated maturity, by acceleration or otherwise,
or at any later maturity date as a result of one or more Extensions) of the
Obligations.
(b)    The Guarantor further agrees to pay any and all expenses (including all
fees and disbursements of counsel) which may be paid or incurred by the
Administrative Agent, the Issuing Bank or any Lender in enforcing, or obtaining
advice of counsel in respect of, any rights with respect to, or collecting, any
or all of the Obligations and/or enforcing any rights with respect to, or
collecting against, the Guarantor under this Article. This Article shall remain
in full force and effect until the Obligations and the obligations of the
Guarantor under the guarantee contained in this Article shall have been
satisfied by payment in full and the Commitments shall be terminated,
notwithstanding that from time to time prior thereto the Borrower may be free
from any Obligations.
(c)    No payment or payments made by either Credit Party, any other guarantor
or any other Person or received or collected by the Administrative Agent, the
Issuing Bank or any Lender from either Credit Party or any other Person by
virtue of any action or proceeding or any set‑off or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of the Guarantor hereunder which shall, notwithstanding


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 70

--------------------------------------------------------------------------------




any such payment or payments, remain liable hereunder for the Obligations until
the Termination Date.
(d)    The Guarantor agrees that whenever, at any time or from time to time, it
shall make any payment to the Administrative Agent, the Issuing Bank or any
Lender on account of its liability hereunder, it will notify the Administrative
Agent, the Issuing Bank and such Lender in writing that such payment is made
under this Article for such purpose.
Section 7.02    Delay of Subrogation. Notwithstanding any payment or payments
made by the Guarantor hereunder, or any set‑off or application of funds of the
Guarantor by the Administrative Agent or any Lender, the Guarantor shall not be
entitled to be subrogated to any of the rights of the Administrative Agent, the
Issuing Bank or any Lender against the Borrower or against any collateral
security or guarantee or right of offset held by the Administrative Agent, the
Issuing Bank or any Lender for the payment of the Obligations, nor shall the
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Borrower in respect of payments made by the Guarantor hereunder, until all
amounts owing to the Administrative Agent, the Issuing Bank and the Lenders by
the Borrower on account of the Obligations are paid in full and the Termination
Date has occurred. If any amount shall be paid to the Guarantor on account of
such subrogation rights at any time when all of the Obligations shall not have
been paid in full, such amount shall be held by the Guarantor in trust for the
Administrative Agent, the Issuing Bank and the Lenders, segregated from other
funds of the Guarantor, and shall, forthwith upon receipt by the Guarantor, be
turned over to the Administrative Agent in the exact form received by the
Guarantor (duly indorsed by the Guarantor to the Administrative Agent, if
required) to be applied against the Obligations, whether matured or unmatured,
in such order as the Administrative Agent may determine. The provisions of this
Section shall be effective notwithstanding the termination of this Agreement and
the occurrence of the Termination Date.
Section 7.03    Amendments, etc. with respect to the Obligations; Waiver of
Rights. The Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against the Guarantor, and without notice to
or further assent by the Guarantor, any demand for payment of any of the
Obligations made by the Administrative Agent, the Issuing Bank or any Lender may
be rescinded by the Administrative Agent, the Issuing Bank or such Lender, and
any of the Obligations continued, and the Obligations, or the liability of any
other party upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent, the
Issuing Bank or any Lender, and this Agreement and any other documents executed
and delivered in connection herewith may be amended, modified, supplemented or
terminated, in whole or in part, in accordance with the provisions hereof as the
Administrative Agent, the Issuing Bank (or the requisite Lenders, as the case
may be) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Administrative Agent, the
Issuing Bank or any Lender for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released. None of the Administrative Agent,
the Issuing Bank or any Lender shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the
Obligations or for this Agreement or any property subject thereto. When making
any demand hereunder against the


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 71

--------------------------------------------------------------------------------




Guarantor, the Administrative Agent, the Issuing Bank or any Lender may, but
shall be under no obligation to, make a similar demand on the Borrower or any
other guarantor, and any failure by the Administrative Agent, the Issuing Bank
or any Lender to make any such demand or to collect any payments from the
Borrower or any such other guarantor or any release of the Borrower or such
other guarantor shall not relieve the Guarantor of its obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of the Administrative Agent, the
Issuing Bank or any Lender against the Guarantor. For the purposes hereof
"demand" shall include the commencement and continuance of any legal
proceedings.
Section 7.04    Guarantee Absolute and Unconditional. The Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Administrative Agent, the
Issuing Bank or any Lender upon this Agreement or acceptance of this Agreement;
the Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon this Agreement; and all dealings between the Borrower and the
Guarantor, on the one hand, and the Administrative Agent, the Issuing Bank and
the Lenders, on the other, shall likewise be conclusively presumed to have been
had or consummated in reliance upon this Agreement. The Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower and the Guarantor with respect to the
Obligations. This Article shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity,
regularity or enforceability of this Agreement, any other documents executed and
delivered in connection herewith, any of the Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Administrative Agent, the Issuing Bank or
any Lender, (b) any defense, set‑off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Guarantor against the Administrative Agent, the Issuing Bank or any Lender,
or (c) any other circumstance whatsoever (with or without notice to or knowledge
of the Borrower or the Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Obligations,
or of the Guarantor under this Article, in bankruptcy or in any other instance.
When pursuing its rights and remedies hereunder against the Guarantor, the
Administrative Agent, the Issuing Bank and any Lender may, but shall be under no
obligation to, pursue such rights and remedies as it may have against the
Borrower or any other Person or against any collateral security or guarantee for
the Obligations or any right of offset with respect thereto, and any failure by
the Administrative Agent, the Issuing Bank or any Lender to pursue such other
rights or remedies or to collect any payments from the Borrower or any such
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower or any such
other Person or of any such collateral security, guarantee or right of offset,
shall not relieve the Guarantor of any liability hereunder, and shall not impair
or affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent, the Issuing Bank or any Lender
against the Guarantor. This Article shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantor and
its successors and assigns, and shall inure to the benefit of the Administrative
Agent, the Issuing Bank and the Lenders, and their respective successors,
indorsees, transferees and assigns, until all the Obligations and the


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 72

--------------------------------------------------------------------------------




obligations of the Guarantor under this Agreement shall have been satisfied by
the occurrence of the Termination Date, and notwithstanding that from time to
time during the term of this Agreement the Borrower may be free from any
Obligations.
Section 7.05    Reinstatement. This Article shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Obligations is rescinded or must otherwise be restored or returned
by the Administrative Agent, the Issuing Bank or any Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of either Credit Party or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, either Credit Party or any substantial
part of its property, or otherwise, all as though such payments had not been
made.
Section 7.06    Payments. The Guarantor hereby agrees that all payments required
to be made by it hereunder will be made to the Administrative Agent without
set‑off or counterclaim in accordance with the terms of the Obligations,
including in the currency in which payment is due.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
Section 8.01    Events of Default. Any of the following shall constitute an
Event of Default:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;
(c)    any representation or warranty made or deemed made by either Credit Party
(or any of its officers) in or in connection with this Agreement or any
amendment or modification hereof, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any amendment or modification hereof, shall prove to have been
incorrect in any material respect when made or deemed made;
(d)    either Credit Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
Credit Parties' existence), 5.08 or in Article VI;
(e)    either Credit Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent (given at the request of any Lender) to the Borrower;


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 73

--------------------------------------------------------------------------------




(f)    either Credit Party or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
expiration of any applicable grace or cure period);
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity; provided that this clause
(g) shall not apply to (i) secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the assets securing such Indebtedness or
(ii) any obligation under a Hedging Agreement that becomes due as a result of a
default by a party thereto other than a Company;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of either Credit Party or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for either Credit Party or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i)    either Credit Party or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)    either Credit Party or any Material Subsidiary shall become unable, admit
in writing or fail generally to pay its debts as they become due;
(k)    one or more final judgments for the payment of money shall be rendered
against the Guarantor, the Borrower, any Subsidiary or any combination thereof
and either (i) a creditor shall have commenced enforcement proceedings upon any
such judgment in an aggregate amount (to the extent not covered by insurance as
to which the relevant insurance company has not denied coverage) in excess of
$40,000,000 (a "Material Judgment") or (ii) there shall be a period of 30
consecutive days during which a stay of enforcement of any Material Judgment
shall not be in effect (by reason of pending appeal or otherwise) (it being
understood that, notwithstanding the definition of "Default", no "Default" shall
be triggered solely by the rendering of such a judgment or judgments prior to
the commencement of enforcement proceedings or the lapse of such 30 consecutive
day period, so long as such judgments are capable of satisfaction by payment at
any time);


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 74

--------------------------------------------------------------------------------




(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in a Material Adverse Effect;
(m)    a Change in Control shall occur; or
(n)    the Guarantee contained in Article VII herein shall cease, for any
reason, to be in full force and effect in any material respect or either Credit
Party shall so assert.
Section 8.02    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
(a)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents; provided, however,
that upon the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code of the United States, the
obligation of each Lender to make Loans shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable without further
act of the Administrative Agent or any Lender.
Section 8.03    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Maturity Date or after the Loans have
automatically become immediately due and payable as set forth in the proviso to
Section 8.02), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Section 2.16) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and fees on
Letters of Credit) payable to the Lenders, the Swingline Lenders and the Issuing
Bank (including fees, charges and disbursements of counsel to the respective
Lenders and the Issuing Bank, and amounts payable under Sections 2.14, 2.15 or
2.16), ratably among them in proportion to the respective amounts described in
this clause Second payable to them;


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 75

--------------------------------------------------------------------------------




Third, to payment of that portion of the Obligations constituting accrued and
unpaid fees on Letters of Credit, interest on the Loans and other Obligations,
ratably among the Lenders, the Swingline Lenders and the Issuing Bank in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and LC Disbursements, ratably among the Lenders, the
Swingline Lenders and the Issuing Bank in proportion to the respective amounts
described in this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the Issuing Bank to cash
collateralize that portion of the LC Exposure comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise cash collateralized by
the Borrower under Section 2.05(j); and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Amounts used to cash collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fifth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as cash
collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.
ARTICLE IX
ADMINISTRATIVE AGENT
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 76

--------------------------------------------------------------------------------




The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower, a Lender or the Issuing Bank,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (such consent (a) not to be unreasonably withheld or delayed and
(b) not to be required if an Event of Default has occurred and is continuing),
to appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 77

--------------------------------------------------------------------------------




predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent's resignation hereunder, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder. Each Lender shall,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrower and its Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a lender or assign or otherwise transfer its rights,
interests and obligations hereunder.
Any resignation by an Issuing Bank or any Swingline Lender, acting in such
capacity, pursuant to this Section may also, at the election of such Issuing
Bank or Swingline Lender in writing, constitute its resignation as either or
both Issuing Bank and Swingline Lender, as such notice shall specify. If the
Issuing Bank, acting in such capacity, resigns as Issuing Bank, it shall retain
all the rights, powers, privileges and duties of the Issuing Bank hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as Issuing Bank and all LC Exposure with respect thereto, including
the right to require the Lenders to make ABR Loans or fund risk participations
in LC Disbursements pursuant to Section 2.05(d). If a Swingline Lender, acting
in such capacity, resigns as Swingline Lender, it shall retain all the rights of
the Swingline Lender provided for hereunder with respect to Swingline Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make ABR Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.04(c). Upon the appointment
by the Borrower of a successor Issuing Bank or Swingline Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank or Swingline Lender,
as applicable, (b) the retiring Issuing Bank and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
resigning Issuing Bank to effectively assume the obligations of the resigning
Issuing Bank with respect to such Letters of Credit.




THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 78

--------------------------------------------------------------------------------




ARTICLE X
MISCELLANEOUS
Section 10.01    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, the Guarantor, the Administrative Agent or the
Swingline Lenders, or the Issuing Bank to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.01; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through Electronic Systems to the extent provided in
subsection (b) below, shall be effective as provided in such subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished using Electronic Systems
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e‑mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e‑mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 79

--------------------------------------------------------------------------------




business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next business day for the
recipient.
(c)    Electronic Systems.
(i)    Each Lender Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)     Any Electronic System used by the Administrative Agent is provided "as
is" and "as available". The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the "Agent Parties") have any liability to
the Borrower, the Guarantor, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower's or the Administrative Agent's
transmission of Borrower Materials through an Electronic System, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, the Guarantor, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages). "Communications" means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Lender Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or any Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System.
(d)    Change of Address, Etc. Each of the Borrower, the Guarantor, the
Administrative Agent, the Issuing Bank and the Swingline Lenders may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the Issuing Bank
and the Swingline Lenders. In addition, each Lender agrees to notify the
Administrative Agent from time to time, at the request of the Administrative
Agent, to ensure that the Administrative Agent has on record (i) an effective


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 80

--------------------------------------------------------------------------------




address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the "Private Side Information" or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender's compliance procedures
and applicable Law, including United States Federal and state securities laws,
to make reference to Borrower Materials that are not made available through the
"Public Side Information" portion of the Platform and that may contain material,
non‑public information with respect to the Borrower, the Guarantor or their
securities for purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Revolving Loan Notices and Swingline Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
Section 10.02    Amendments, Etc.
(a)    No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Credit Parties therefrom shall
in any event be effective unless the same shall be permitted by
Section 10.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of such Default at the time.
(b)    Subject to Section 2.13(b), neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Credit Parties and the Required
Lenders or by the Credit Parties


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 81

--------------------------------------------------------------------------------




and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall (i) increase the Commitment of any Lender without
the written consent of such Lender (it being understood that a waiver of any
condition precedent, the waiver of any Default or Event of Default, mandatory
prepayments or other mandatory reduction of Commitments shall not constitute an
extension or increase of any Commitment of any Lender), (ii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.17(b)
or (c) or Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(v) release the guarantee contained in Article VII, without the written consent
of each Lender, (vi) waive any of the conditions precedent to the Closing Date
set forth in Section 4.01 without the written consent of each Lender or
(vii) change any of the provisions of this Section or the definition of
"Required Lenders" or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided, further, that (i) no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, the Issuing Bank or the Swingline Lenders hereunder without the prior
written consent of the Administrative Agent, the Issuing Bank or the Swingline
Lenders, as the case may be, and (ii) notwithstanding anything herein to the
contrary, amendments and waivers to (A) the Letter of Credit Documents will only
require the consent of the Borrower and the Issuing Bank, and (B) any Fee Letter
will only require the consent of the parties to each such Fee Letter.
Notwithstanding anything to the contrary contained in this Section 10.02 or any
Loan Document, (a) the Borrower and the Administrative Agent may, without the
input or consent of any other Lender except as provided below, effect amendments
to this Agreement and the other Loan Documents as may be necessary in the
reasonable opinion of the Borrower and the Administrative Agent to effect the
provisions of Section 2.20 and Section 2.21 in accordance with the respective
terms of Section 2.20 and Section 2.21, (including any definitions relating to
or necessary to effectuate the foregoing) (and the Administrative Agent is
hereby expressly authorized on behalf of the Lenders and the Issuing Bank), (b)
if the Administrative Agent and the Borrower have jointly identified an obvious
error or any vagueness, ambiguity, omission, mistake, typographical error,
conflict or inconsistency or other defect or any error or omission or defect of
a technical nature, in each case, in any provision of the Loan Documents, then
the Administrative Agent and the Borrowers shall be permitted (and the
Administrative Agent is hereby expressly authorized on behalf of the Lenders and
the Issuing Bank) to amend such provision and (c) the Administrative Agent and
the Borrower, may, without the input or consent of the Required Lenders or any
other Lender, effect amendments to this Agreement or any other Loan Document, as
may be necessary or appropriate, in the opinion of the Administrative Agent, in
connection with the


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 82

--------------------------------------------------------------------------------




addition or replacement of an Issuing Bank or the addition or replacement of any
Swingline Lender. Notwithstanding the foregoing, with respect to (1) the
addition of any Augmenting Lender under Section 2.20, and/or (2) any Extension,
the written consent of both the Issuing Bank and the Swingline Lenders must be
obtained (each such consent not to be unreasonably withheld or delayed) prior to
effecting such increase under Section 2.20 or such Extension.
Section 10.03    Enforcement. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Credit Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Section 8.02 for the
benefit of all the Lenders; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Swingline Lender) hereunder and under the
other Loan Documents, (c) the Issuing Bank from exercising the rights and
remedies that inure to its benefit (solely in its capacity as Issuing Bank)
hereunder and under the other Loan Documents, (d) any Lender from exercising
setoff rights in accordance with Section 10.10 (subject to the terms of
Section 2.15), or (e) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to either Credit Party under any debtor relief law; and provided, further, that
if at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 8.02
and (ii) in addition to the matters set forth in clauses (b), (c), (d) and (e)
of the preceding proviso and subject to Section 2.17, any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.
Section 10.04    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable and documented out‑of‑pocket
expenses incurred by the Administrative Agent and its Affiliates, but in the
case of legal fees and expenses limited to the reasonable and documented fees,
charges and disbursements of a single counsel for the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement and any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, and (iii) all reasonable and documented
out‑of‑pocket expenses incurred by the Administrative Agent, the Swingline
Lenders, the Issuing Bank and the Lenders, including the reasonable and
documented fees, charges and disbursements of any counsel for the Administrative
Agent, the Swingline Lenders, the Issuing Bank and the Lenders, in connection
with the enforcement or protection of its rights in connection with this
Agreement, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such reasonable
and documented out-of


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 83

--------------------------------------------------------------------------------




pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit; provided that, with respect to
reimbursement under this subsection (iii), the obligation of the Borrower to
reimburse fees, charges and disbursements of counsel is limited to one counsel
for the Administrative Agent and one counsel for the other entitled parties
collectively, except that, if an actual conflict exists, the Borrower shall be
responsible for the reasonable and documented out-of-pocket legal costs for
additional counsel for each such party subject to such conflict. Notwithstanding
the foregoing, legal fees and expenses owed to an Indemnitee in connection with
an indemnity claim shall only be payable by the Borrower in accordance with the
terms of clause (b) below.
(b)    The Credit Parties shall jointly and severally indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an "Indemnitee"),
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, but in the case of legal fees and
expenses limited to the fees, charges and disbursements of one counsel for the
Administrative Agent and one counsel for the Indemnitees, taken as a whole,
(except that, if an actual conflict exists, the Borrower shall be responsible
for the legal fees and expenses for additional counsel for each such Indemnitee
subject to such conflict) incurred by or asserted against any Indemnitee arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement or any agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Company, or any Environmental Liability related in any
way to any Company, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee or
any Company is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Parties in connection with any disputes solely among Indemnitees and not arising
out of any act or omission of the Borrower or any of its Affiliates (other than
any disputes against the Administrative Agent or Arranger in its capacity as
such). This Section 10.04(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims or damages arising from any non-Tax
claim.
(c)    To the extent that either Credit Party fails to pay any amount required
to be paid by it to the Administrative Agent, the Issuing Bank or the Swingline
Lenders under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Issuing Bank or the Swingline Lenders,
as the case may be, such Lender's Applicable Percentage (determined as of the
time that the applicable unreimbursed expense


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 84

--------------------------------------------------------------------------------




or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lenders in their
capacity as such. The Administrative Agent, the Issuing Bank or the Swingline
Lenders shall have the right to deduct any amount owed to it by any Lender under
this subsection (c) from any payment made by it to such Lender hereunder.
(d)    To the extent permitted by applicable law, the Credit Parties shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
(e)    No Indemnitee referred to in subsection (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(f)    All amounts due under this Section shall be payable promptly after
written demand and invoice therefor.
Section 10.05    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any debtor relief law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
Section 10.06    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 85

--------------------------------------------------------------------------------




(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section (and any
attempted assignment or transfer by such Lender in violation of this Section
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    
(i)    Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:
(A)    the Borrower, provided that (I) the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within eleven (11) Business Days after having
received written notice thereof; (II) requests for approval of the Borrower
shall be delivered both telephonically and by written request in accordance with
the notice provisions of Section 10.01; (III) upon a timely request from the
Borrower for reasonable information regarding any potential assignee, the eleven
Business Day notice period will be suspended until, and re-commence upon,
delivery of such information to the Borrower; and (IV) in no event shall the
Borrower have fewer than five (5) Business Days to consent to an assignment
after receipt of such information. Notwithstanding the foregoing, no consent of
the Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender or, if an Event of Default has occurred and is continuing, any other
assignee;
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment; and
(C)    the Issuing Bank.
(ii)    Assignments shall be subject to the following additional conditions:


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 86

--------------------------------------------------------------------------------




(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender's
Commitment, the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the
Credit Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee's compliance procedures and applicable laws, including Federal and
state securities laws.
For the purposes of this Section 10.06(b), the term "Ineligible Institution" has
the following meaning:
"Ineligible Institution" means a (a) natural person or (b) company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof; provided that, such company, investment
vehicle or trust shall not constitute an Ineligible Institution if it (x) has
not been established for the primary purpose of acquiring any Loans or
Commitments, (y) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (z) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 87

--------------------------------------------------------------------------------




hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.15,
2.16 and 10.04). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.06 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the "Register"). The entries in
the Register shall be conclusive, and each Credit Party, the Administrative
Agent, the Issuing Bank and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Administrative Agent shall make copies of the Register available to the Borrower
for its inspection solely as to entries pertaining to it (but not to any other
Person), any Issuing Bank or Lender, at any reasonable time and from time to
time upon reasonable request of the Borrower.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d), 2.06(b),
2.17(d), or 10.04(c), the Administrative Agent shall have no obligation to
accept such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.
(c)    Any Lender may sell participations to one or more banks or other entities
(a "Participant"), other than an Ineligible Institution, with the consent of the
Borrower, provided that, the Borrower shall be deemed to have consented to such
participation unless it shall have objected thereto by written notice to both
the Administrative Agent and such Lender requesting the Borrower's consent
within five Business Days after having received notice thereof; provided further
that no consent of the Borrower shall be required for a participation to a
Lender, an Affiliate of a Lender or, if an Event of Default has occurred and is
continuing, in all or a portion of such Lender's rights and obligations under
this Agreement (including


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 88

--------------------------------------------------------------------------------




all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender's obligations under this Agreement shall remain unchanged;
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations; and (C) the Credit Parties, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(f) (it being
understood that the documentation required under Section 2.16(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.18 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.14 or 2.16, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.18(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.10 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant's interest
in the Loans or other obligations under the Loan Documents (the "Participant
Register"); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
Commitments, Loans or Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or Letter of Credit or other obligation
is in registered form under Section 5f.103 1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 89

--------------------------------------------------------------------------------




without limitation any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Section 10.07    Survival. All covenants, agreements, representations and
warranties made by the Credit Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect until
the Termination Date. The provisions of Sections 2.14, 2.15, 2.16, 10.04 and
10.05(b) and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.
Section 10.08    Counterparts; Integration; Effectiveness; Amendment and
Restatement. This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent or
Arrangers, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy, emailed pdf, or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement; provided,
however, that such actual executed signature page shall be delivered to the
Administrative Agent by hand, overnight courier service or mailed by certified
or registered mail within ten Business Days thereafter. This Agreement amends
and restates in its entirety the Existing Agreement. The execution of this
Agreement and the other Loan Documents executed in connection herewith does not
extinguish the Indebtedness outstanding in connection with the Existing
Agreement nor does it constitute a novation with respect to such Indebtedness.
For all matters arising prior to the Closing Date (including the accrual and
payment of interest and fees, and matters relating to indemnification and
compliance with financial covenants), the terms of the Existing Agreement and
the "Loan Documents" as defined in the Existing Agreement (as each is unmodified
by this Agreement) shall control and are hereby ratified and confirmed.
Section 10.09    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 90

--------------------------------------------------------------------------------




invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.09, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by debtor relief laws, as determined in good faith by
the Administrative Agent, the Issuing Bank or the Swingline Lenders, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
Section 10.10    Right of Setoff. If an Event of Default shall have occurred and
be continuing, the Administrative Agent, each Lender, the Issuing Bank and the
Swingline Lenders is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of either Credit Party against any of and all the
Obligations of such Credit Party now or hereafter existing under this Agreement
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement and although such obligations may be unmatured.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
Section 10.11    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY,
IN THE BOROUGH OF MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 91

--------------------------------------------------------------------------------




EITHER CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH CREDIT PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SECTION 10.11(b). EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.01. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 10.12    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 10.13    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates' respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (including accountants, legal counsel and other advisors) (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or Participant in, or


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 92

--------------------------------------------------------------------------------




any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (g) with the prior written consent of the Borrower or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than either Credit
Party; provided, that such source is not known to be subject to any
confidentiality obligations to any Company. Each of the Administrative Agent,
the Issuing Bank and the Lenders agrees to be responsible for any breach of this
Section 10.13 that results from the acts or omissions of its respective
Affiliates and its and its Affiliates respective partners, directors, officers,
employees, agents, trustees, advisors and representatives (including
accountants, legal counsel and other advisors). For the purposes of this
Section, "Information" means all information received from or on behalf of any
Company relating to any Company or its business, other than any such information
that is available to the Administrative Agent, the Issuing Bank or any Lender on
a nonconfidential basis prior to disclosure by or on behalf of such Company;
provided that, in the case of information received from any Company after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. It is expressly agreed among the parties
hereto that each Arranger, the Administrative Agent, each Swingline Lender, each
Issuing Bank and each Lender may, to the extent that such any such information
is publicly available other than as a result of a breach of this Section by such
Person, disclose and/or confirm any such information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION FURNISHED
TO IT IN CONNECTION WITH THIS AGREEMENT AND IN CONNECTION WITH OTHER POTENTIAL
TRANSACTIONS MAY INCLUDE MATERIAL, NON-PUBLIC INFORMATION CONCERNING THE CREDIT
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS
THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL,
NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL, NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
CREDIT PARTIES OR THE ADMINISTRATIVE AGENT IN CONNECTION WITH, OR IN THE COURSE
OF ADMINISTERING, THIS AGREEMENT AND IN CONNECTION WITH OTHER POTENTIAL
TRANSACTIONS WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL,
NON PUBLIC INFORMATION ABOUT THE BORROWER, THE CREDIT PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 93

--------------------------------------------------------------------------------




MATERIAL, NON PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES
AND APPLICABLE LAW.
Section 10.14    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the "Charges"), shall exceed the maximum
lawful rate (the "Maximum Rate") which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
Section 10.15    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Credit Party acknowledges and agrees that: (i) (A) the arranging
and other services regarding this Agreement provided by the Administrative
Agent, the Lenders and the Arrangers are arm's‑length commercial transactions
between the Credit Parties and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders and the Arrangers, on the other hand, (B) each
of the Credit Parties has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each Credit Party
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent, each Lender and each
Arranger is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for either Credit Party or any of its
Affiliates, or any other Person and (B) none of the Administrative Agent, any
Lender or any Arranger has any obligation to the Credit Parties or any of their
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and the Arrangers and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Credit Parties and their respective Affiliates, and
none of the Administrative Agent, any Lender or any Arranger has any obligation
to disclose any of such interests to the Credit Parties or their Affiliates. To
the fullest extent permitted by law, each of the Credit Parties hereby waives
and releases any claims that it may have against the Administrative Agent, the
Lenders and the Arrangers with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
Section 10.16    Electronic Execution of Assignments and Certain Other
Documents. The words "execution," "signed," "signature," "delivery," and words
of like import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
Electronic Signatures or the keeping of records in electronic form, each


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 94

--------------------------------------------------------------------------------




of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper‑based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
Section 10.17    USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107‑56 (signed into law October 26,
2001)) (the "Act"), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable "know your customer" and anti‑money laundering rules and
regulations, including the Act.
Section 10.18    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
[Signatures on Following Pages.]


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Page 95

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
BLOCK FINANCIAL LLC
 
By:
/s/ Joel L. Campbell
 
 
Joel L. Campbell, Vice President and Treasurer
 
 
 
 
 
 
 
 
H&R BLOCK, INC.


 
By:
/s/ Joel J. Campbell
 
 
Joel L. Campbell, Vice President and Treasurer





THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Signature Page



--------------------------------------------------------------------------------






 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent


 
By:
/s/ Gregory T. Martin
 
 
Gregory T. Martin, Executive Director
 
 
 



 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as a Lender, the Issuing Bank and
Swingline Lender


 
By:
/s/ Gregory T. Martin
 
 
Gregory T. Martin, Executive Director
 
 
 



 


THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Signature Page



--------------------------------------------------------------------------------






 
Bank of America, N.A., as Lender


 
By:
/s/ Kyle Hartman
 
 
Name: Kyle Hartman
 
 
Title: Vice President



THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Signature Page



--------------------------------------------------------------------------------






 
SUNTRUST BANK, as Lender


 
By:
/s/ Lisa Garling
 
 
Name: Lisa Garling
 
 
Title: Director



THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Signature Page



--------------------------------------------------------------------------------






 
TD Bank, N.A., as Lender


 
By:
/s/ Shreya Shah
 
 
Name: Shreya Shah
 
 
Title: Senior Vice President



THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Signature Page



--------------------------------------------------------------------------------






 
U.S. Bank National Association, as Lender


 
By:
/s/ Tim Landro
 
 
Name: Tim Landro
 
 
Title: Vice President



THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Signature Page



--------------------------------------------------------------------------------






 
BMO Harris Bank, NA, as Lender


 
By:
/s/ Chad Rock
 
 
Name: Chad Rock
 
 
Title: Managing Director



THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Signature Page



--------------------------------------------------------------------------------






 
Compass Bank d/b/a BBVA Compass, as Lender


 
By:
/s/ Charles Randolph
 
 
Name: Charles Randolph
 
 
Title: Senior Vice President



THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Signature Page



--------------------------------------------------------------------------------






 
PNC Bank, National Association, as Lender


 
By:
/s/ Matt Corcoran
 
 
Name: Matt Corcoran
 
 
Title: Senior Vice President



THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Signature Page



--------------------------------------------------------------------------------






 
ROYAL BANK OF CANADA, as Lender


 
By:
/s/ Kevin Desjardins
 
 
Name: Kevin Desjardins
 
 
Title: Director - National Client Group Finance



THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Signature Page



--------------------------------------------------------------------------------






 
Wells Fargo Bank, National Association, as Lender


 
By:
/s/ Mark Holm
 
 
Name: Mark Holm
 
 
Title: Managing Director



THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Signature Page



--------------------------------------------------------------------------------






 
Regions Bank, as Lender


 
By:
/s/ Anne D. Silvestri
 
 
Name: Anne D. Silvestri
 
 
Title: Senior Vice President



THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Signature Page



--------------------------------------------------------------------------------






 
Fifth Third Bank, as Lender


 
By:
/s/ Lafayette J. Ford
 
 
Name: Lafayette J. Ford
 
 
Title: SVP and Director



THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Signature Page



--------------------------------------------------------------------------------






 
KEYBANK NATIONAL ASSOCIATION, as Lender


 
By:
/s/ Suzannah Valdivia
 
 
Name: SUZANNAH VALDIVIA
 
 
Title: SENIOR VICE PRESIDENT









THIRD AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT – Signature Page



--------------------------------------------------------------------------------






SCHEDULE 2.01A
COMMITMENTS AND APPLICABLE PERCENTAGES

Lender
 
Commitment
 
Applicable
Percentage
JPMorgan Chase Bank, N.A.
 
 


$200,000,000


 
 
 
10.000
%
 
Bank of America, N.A.
 
 


$200,000,000


 
 
 
10.000
%
 
SunTrust Bank
 
 


$200,000,000


 
 
 
10.000
%
 
TD Bank, N.A.
 
 


$200,000,000


 
 
 
10.000
%
 
U.S. Bank National Association
 
 


$200,000,000


 
 
 
10.000
%
 
BMO Harris Bank
 
 


$150,000,000


 
 
 
7.500
%
 
Compass Bank dba BBVA Compass
 
 


$150,000,000


 
 
 
7.500
%
 
PNC Bank, National Association
 
 


$150,000,000


 
 
 
7.500
%
 
Royal Bank of Canada
 
 


$150,000,000


 
 
 
7.500
%
 
Wells Fargo Bank, National Association
 
 


$150,000,000


 
 
 
7.500
%
 
Regions Bank
 
 


$100,000,000


 
 
 
5.000
%
 
Fifth Third Bank
 
 


$75,000,000


 
 
 
3.800
%
 
KeyBank National Association
 
 


$75,000,000


 
 
 
3.800
%
 
 
 
 
 
 
 
 
 
 
Total
 
$
2,000,000,000


 
 
 
100.000


%





SCHEDULE 2.01A – Solo Page

--------------------------------------------------------------------------------






SCHEDULE 2.01B
SWINGLINE COMMITMENTS

Lender
 
Commitment
 
Applicable
Percentage
JPMorgan Chase Bank, N.A.
 
 


$200,000,000


 
 
 
100.000
%
 
 
 
 
 
 
 
 
 
 
Total
 
 


$200,000,000


 
 
 
100.000


%





SCHEDULE 2.01B – Solo Page

--------------------------------------------------------------------------------






SCHEDULE 2.01C
LETTER OF CREDIT COMMITMENTS

Lender
 
Commitment
 
Applicable
Percentage
JPMorgan Chase Bank, N.A.
 
 


$10,000,000


 
 
 
20.000
%
 
Bank of America, N.A.
 
 


$10,000,000


 
 
 
20.000
%
 
SunTrust Bank
 
 


$10,000,000


 
 
 
20.000
%
 
TD Bank, N.A.
 
 


$10,000,000


 
 
 
20.000
%
 
U.S. Bank National Association
 
 


$10,000,000


 
 
 
20.000
%
 
 
 
 
 
 
 
 
 
 
Total
 
 


$50,000,000


 
 
 
100.000


%





SCHEDULE 2.01C – Solo Page

--------------------------------------------------------------------------------






SCHEDULE 3.04(a)


GUARANTEE OBLIGATIONS

None.


SCHEDULE 3.04(a) – Solo Page

--------------------------------------------------------------------------------






SCHEDULE 3.06
DISCLOSED MATTERS


None.




SCHEDULE 3.06 – Solo Page

--------------------------------------------------------------------------------






SCHEDULE 3.13
SUBSIDIARIES
The following is a list of the direct and indirect subsidiaries of H&R Block,
Inc., a Missouri corporation.
Entity Name
Domestic Jurisdiction
Material
Aculink Mortgage Solutions, LLC
Florida
No
AcuLink of Alabama, LLC
Alabama
No
Ada Services Corporation
Massachusetts
No
BFC Transactions, Inc.
Delaware
No
Block Financial LLC
Delaware
No
Blue Acres SCS
Luxembourg
No
Blue Fountains LLC
Bermuda
No
Companion Insurance, Ltd.
Missouri
No
Companion Mortgage Corporation
Delaware
No
Emerald Financial Services, LLC
Delaware
No
EquiCo, Inc.
California
No
Everyday Financial Services LLC
Missouri
No
Financial Marketing Services, Inc.
Michigan
No
Franchise Partner, Inc.
Nevada
No
H&R Block (India) Private Limited
India
No
H&R Block Canada Financial Services, Inc.
Federally Chartered
No
H&R Block Canada, Inc.
Federally Chartered
No
H&R Block Eastern Enterprises, Inc.
Missouri
Yes
H&R Block Enterprises LLC
Missouri
No
H&R Block Group, Inc.
Delaware
No
H&R Block Health Insurance Agency, Inc.
Delaware
No
H&R Block Insurance Agency, Inc.
Delaware
No
H&R Block Limited
New South Wales
Yes
H&R Block Management, LLC
Delaware
Yes
H&R Block Personalized Services, LLC
Missouri
No
H&R Block Semco Consulting Ltda.
São Paulo
No
H&R Block Tax Institute, LLC
Missouri
No
H&R Block Tax Resolution Services, Inc.
Delaware
No
H&R Block Tax Services LLC
Missouri
No
Harbor Business Services, Inc.
Delaware
No
HRB Australia Holdings Pty Limited
Australia
No
HRB Australia Innovations Pty Limited
Australia
No
HRB Australia IP Holdings Pty Limited
Australia
No
HRB Business Innovations LLC
Missouri
No
HRB Canada Holdings, ULC
Alberta
No
HRB Deployment & Support LLC
Missouri
No
HRB Development, LLC
Missouri
No



SCHEDULE 3.13 – Page 1

--------------------------------------------------------------------------------





HRB Digital LLC
Delaware
No
HRB Expertise LLC
Missouri
No
HRB Global Concepts Unlimited Company
Ireland
No
HRB Global Holdings S.à r.l.
Luxembourg
No
HRB Global Unlimited
Bermuda
No
HRB Green Resources LLC
Delaware
No
HRB GTC Ireland Unlimited Company
Ireland
No
HRB Innovations, Inc.
Delaware
No
HRB International LLC
Missouri
No
HRB International Management LLC
Missouri
No
HRB International Technology LLC
Nevada
No
HRB Luxembourg Financing S.à r.l.
Luxembourg
No
HRB Luxembourg Holdings S.à r.l.
Luxembourg
No
HRB Luxembourg S.à r.l.
Luxembourg
No
HRB Mortgage Holdings, LLC
Delaware
No
HRB Next Generation Initiatives Unlimited Company
Ireland
No
HRB Participant I LLC
Delaware
No
HRB PR Enterprises LLC
Nevada
No
HRB Products LLC
Missouri
No
HRB Professional Resources LLC
Delaware
No
HRB Resources LLC
Delaware
No
HRB Retail Support Services LLC
Missouri
No
HRB Supply LLC
Delaware
No
HRB Tax Group, Inc.
Missouri
Yes
HRB Technology Holding LLC
Delaware
No
HRB Technology LLC
Missouri
No
Latino Tax and Business Services, LLC
Delaware
No
LICA Holdings S.à r.l.
Luxembourg
No
New Castle HoldCo LLC
Delaware
No
OOMC Residual Corporation
New York
No
RedGear Technologies, Inc.
Missouri
No
RSM EquiCo, Inc.
Delaware
No
Sand Canyon Acceptance Corporation
Delaware
No
Sand Canyon Corporation
California
No
Sand Canyon Securities Corp.
Delaware
No
Sand Canyon Securities II Corp.
Delaware
No
Sand Canyon Securities III Corp.
Delaware
No
Sand Canyon Securities IV LLC
Delaware
No
ServiceWorks, Inc.
Delaware
No
TaxWorks, Inc.
Delaware
No
Tribena Limited
Cyprus
No



SCHEDULE 3.13 – Page 2

--------------------------------------------------------------------------------





Woodbridge Mortgage Acceptance Corporation
Delaware
No







SCHEDULE 3.13 – Page 3

--------------------------------------------------------------------------------






SCHEDULE 6.04(b)
ADDITIONAL BUSINESSES
 
 
Businesses that offer products and services typically provided by finance
companies, banks and other financial service providers, including consumer
finance and mortgage‑loan related products and services, credit products,
insurance products, check cashing, money orders, wire transfers, stored value
cards, bill payment services, notary services and similar products and services.


 
 
Selling or providing products or services, financial or otherwise, via digital
(software or on-line), retail or other channels to current, prior or new tax
clients, referrals, businesses or other interested parties.







SCHEDULE 6.04(b) – Solo Page

--------------------------------------------------------------------------------






SCHEDULE 6.06
EXISTING RESTRICTIONS
•
Indenture dated as of October 20, 1997 (the "October 20, 1997 Indenture"), by
and between the Credit Parties and Deutsche Bank Trust Company Americas (f/k/a
Bankers Trust Company) (the "First Trustee"), along with the:

o
The First Supplemental Indenture dated as of April 18, 2000, among the Credit
Parties, the First Trustee and The Bank of New York, as separate trustee under
the Indenture;

o
The Officers' Certificate of the Borrower dated October 25, 2012 establishing
the terms of the Borrower's 5.50% Notes due 2022, which are guaranteed by the
Guarantor pursuant to the guarantees endorsed on said Notes;

o
The Second Supplemental Indenture dated as of September 30, 2015, among the
Credit Parties, the First Trustee and U.S. Bank National Association, as
separate trustee under the Indenture; and

o
The Officers' Certificate of the Borrower dated September 30, 2015 establishing
the terms of the Borrower’s 4.125% Notes due 2020 and the Borrower’s 5.250%
Notes due 2025, which are guaranteed by the Guarantor pursuant to the guarantees
endorsed on said Notes.

•
H&R Block Insurance Agency must maintain the minimum capital required by
Missouri law, plus appropriate loss reserves, which are restricted.

•
HRB Luxembourg Holdings S.à r.l. must maintain certain assets in order to hold
H&R Block’s TIF Asset.

•
Additional capital or asset requirements in an amount not to exceed $500,000 for
any Subsidiary individually.







SCHEDULE 6.06 – Solo Page

--------------------------------------------------------------------------------






SCHEDULE 10.01
ADMINISTRATIVE AGENT'S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
BORROWER or GUARANTOR:
Block Financial LLC
H&R Block, Inc.
One H&R Block Way
Kansas City, MO 64105
Attention: Scott W. Andreasen
Telephone: 816 854‑3758
Telecopier: 816 802‑1043
Electronic Mail: Scott.Andreasen@HRBlock.com
-and-
Attention: Joel Campbell
Telephone: 816 854‑5559
Telecopier: 816 854‑8045
Electronic Mail: Joel.Campbell@HRBlock.com
Website Address: www.HRBlock.com
U.S. Taxpayer Identification Number: 52‑1781495 (Borrower)/ 44‑0607856
(Guarantor)
with a copy to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Douglas R. Urquhart, Esq.
Telephone: 212 310‑8001
Telecopier: 212 310‑8007
Electronic Mail: douglas.urquhart@weil.com


ADMINISTRATIVE AGENT:
Administrative Agent's Office
(for payments and Requests for Loans):

JPMorgan Chase Bank, N.A.
Loan and Agency Services Group
Mail Code: IL 1-0010
10 S. Dearborn Street, Floor L2
Chicago, IL 60603-2300
Attention: Pastell L. Jenkins
Telephone: 312-732-2568
Telecopier: 888-292-9533
Electronic Mail: Jpm.agency.cri@jpmorgan.com




SCHEDULE 10.01 – Page 1

--------------------------------------------------------------------------------





Other Notices as Administrative Agent:

JPMorgan Chase Bank, N.A.
2200 Ross Avenue, 3rd Floor, TX1-2903
Dallas, TX 75201
Attention: Gregory T. Martin
Telephone: 214 965-2171
Telecopier: 214-965-2044
Electronic Mail: gregory.t.martin@jpmorgan.com


SWINGLINE LENDER:
JPMorgan Chase Bank, N.A.
Loan and Agency Services Group
Mail Code: IL 1-0010
10 S. Dearborn Street, Floor L2
Chicago, IL 60603-2300
Attention: Pastell L. Jenkins
Telephone: 312-732-2568
Telecopier: 888-292-9533
Electronic Mail: Jpm.agency.cri@jpmorgan.com








SCHEDULE 10.01 – Page 2

--------------------------------------------------------------------------------








EXHIBIT A
FORM OF REVOLVING LOAN NOTICE
Date: ______________, ___
Administrative Agent            Copy to:            
JPMorgan Chase Bank, N.A.        JPMorgan Chase Bank, N.A.
Loan and Agency Services Group    
Mail Code: IL1-0010
10 S. Dearborn Street, Floor L2     2200 Ross Avenue, 3rd Floor, TX1-2903
Chicago, IL 60603-2300        Dallas, TX 75201
Attn:     Pastell L. Jenkins        Attn: Gregory T. Martin
Phone: (312) 732-2568        Phone: (214) 965-2171
Fax:    (888) 292-9533        Fax:     (214) 965-2044


Reference is made to that certain Third Amended and Restated Credit and
Guarantee Agreement, dated as of September 21, 2018 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the "Agreement;" the terms defined therein being used herein
as therein defined), among Block Financial LLC, a Delaware limited liability
company (the "Borrower"), H&R Block, Inc., as Guarantor, the Lenders from time
to time party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent
and Swingline Lender.
The undersigned hereby requests a Borrowing of Revolving Loans1    
1.    The date and time of the phone call requesting the
Borrowing/Conversion/Continuation was __________ (must be prior to 3:00 p.m. NYC
if Eurodollar, 1:00 p.m. NYC if ABR)
2.    On ________________ (a Business Day).
3.    In the amount of $________________________. ($[▲] Billion maximum
outstanding, $15 million minimum, $5 million increments)
4.    Type of Borrowing requested: ________________________.
        (ABR Borrowing or Eurodollar Borrowing)
5.    For Eurodollar Loans: with an Interest Period of _______ [weeks][months].
(must be 1 week, 2 weeks, 1 month, 2 months, 3 months or 6 months)
The Revolving Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.


____________________________
1 To be used for Revolving Loan Borrowings.
EXHIBIT A, Form of Revolving Loan Notice - Page 1

--------------------------------------------------------------------------------





Proceeds required to be wired by 4:00 p.m. NYC to Block Financial LLC as
follows:
SunTrust Bank
ABA #061000104
Credit: Block Financial LLC
Credit Account #: 1000143042306
Attn: Corporate Treasury


If you have any questions, please feel free to contact Joel Campbell at
816-854-5559, Stephanie Hiersche at 816-854-4206 or David Staley at
816-854-4239.
 
BLOCK FINANCIAL LLC


 
By:
 
 
 
Name:
 
 
 
Title:
 

__________________________






EXHIBIT A, Form of Revolving Loan Notice – Page 2



--------------------------------------------------------------------------------






Date: ______________, ___
Administrative Agent            Copy to:            
JPMorgan Chase Bank, N.A.        JPMorgan Chase Bank, N.A.
Loan and Agency Services Group    
Mail Code: IL1-0010
10 S. Dearborn Street, Floor L2     2200 Ross Avenue, 3rd Floor, TX1-2903
Chicago, IL 60603-2300            Dallas, TX 75201
Attn:     Pastell L. Jenkins        Attn: Gregory T. Martin
Phone: (312) 732-2568        Phone: (214) 965-2171
Fax:    (888) 292-9533        Fax:     (214) 965-2044


Reference is made to that certain Third Amended and Restated Credit and
Guarantee Agreement, dated as of September 21, 2018 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the "Agreement;" the terms defined therein being used herein
as therein defined), among Block Financial LLC, a Delaware limited liability
company (the "Borrower"), H&R Block, Inc., as Guarantor, the Lenders from time
to time party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent
and Swingline Lender.
This fax is to confirm the phone Interest Election Request for a Borrowing as
required in Section 2.07. 2  


1.    The initial Funding date of the Borrowing was________________.


2.    The amount of the Borrowing was________________.


3.    Type of Borrowing was: ________________.


4. Interest Period elected: ________________.
(must be 1 week, 2 weeks, 1 month, 2 months, 3 months or 6 months)


5.    Effective date and ending date of this Interest Period Election:
Effective Date: ________________.
and Ending Date: ________________.
(per definition of Interest Period)


6. Resulting Borrowing: ________________.
(ABR Borrowing or Eurodollar Borrowing)


7.     The date and time of the Interest Election Request: ________________.
(must be prior to 3:00 p.m. NYC three days prior to Interest Period ending date)


_________________________________________________________ 
2 To be used for Conversions/Continuations.
EXHIBIT A, Form of Revolving Loan Notice – Page 1



--------------------------------------------------------------------------------







If you have any questions, please feel free to contact Joel Campbell at
816-854-5559, Stephanie Hiersche at 816-854-4206 or David Staley at
816-854-4239.


 
BLOCK FINANCIAL LLC


 
By:
 
 
 
Name:
 
 
 
Title:
 







EXHIBIT A, Form of Revolving Loan Notice – Page 2



--------------------------------------------------------------------------------






EXHIBIT B
FORM OF SWINGLINE LOAN NOTICE
Date: __________, _____
Administrative Agent            Copy to:            
JPMorgan Chase Bank, N.A.        JPMorgan Chase Bank, N.A.
Loan and Agency Services Group    
Mail Code: IL1-0010
10 S. Dearborn Street, Floor L2     2200 Ross Avenue, 3rd Floor, TX1-2903
Chicago, IL 60603-2300            Dallas, TX 75201
Attn:     Pastell L. Jenkins        Attn: Gregory T. Martin
Phone: (312) 732-2568        Phone: (214) 965-2171
Fax:    (888) 292-9533        Fax:     (214) 965-2044
Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Credit and
Guarantee Agreement, dated as of September 21, 2018 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the "Agreement;" the terms defined therein being used herein
as therein defined), among Block Financial LLC, a Delaware limited liability
company (the "Borrower"), H&R Block, Inc., as Guarantor, the Lenders from time
to time party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent
and Swingline Lender.
This fax is to confirm the telephonic request for a Swingline Loan as required
in Section 2.04.
1.
The date and time of the phone call requesting the Swingline loan was: _________
    (must be prior to 3:00 p.m. NYC)



2.    On _______________________________ (a Business Day).


2.
In the amount of $_________________. ($150 million maximum, $15 million minimum,
$5 million increments)

The Swingline Borrowing requested herein complies with the requirements of the
first sentence of Section 2.04(a) of the Agreement.
Proceeds required to be wired by 4:00 p.m. NYC to Block Financial LLC as
follows:
SunTrust Bank
ABA #061000104
Credit: Block Financial LLC
Credit Account #: 1000143042306
Attn: Corporate Treasury


EXHIBIT B, Form of Swingline Loan Notice – Page 1



--------------------------------------------------------------------------------







If you have any questions, please feel free to contact, Joel Campbell at
816-854-5559, Stephanie Hiersche at 816-854-4206 or David Staley at
816-854-4239.
 
BLOCK FINANCIAL LLC


 
By:
 
 
 
Name:
 
 
 
Title:
 





EXHIBIT B, Form of Swingline Loan Notice – Page 2



--------------------------------------------------------------------------------






EXHIBIT C
FORM OF NOTE
FOR VALUE RECEIVED, the undersigned (the "Borrower") hereby promises to pay
_____________________ or registered assigns (the "Lender"), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Third Amended and Restated Credit and Guarantee Agreement, dated as of
September 21, 2018 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
"Agreement;" the terms defined therein being used herein as therein defined),
among the Borrower, H&R Block, Inc., as Guarantor, the Lenders from time to time
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent and
Swingline Lender.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.09(a) of the Agreement with respect to Swingline
Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent's Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non‑payment of this Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 
BLOCK FINANCIAL LLC


 
By:
 
 
 
Name:
 
 
 
Title:
 



EXHIBIT C, Form of Note ‑ Page 1

--------------------------------------------------------------------------------






LOANS AND PAYMENTS WITH RESPECT THERETO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Amount of
 
 
 
 
 
 
 
 
 
 
 
 
Principal
 
Outstanding
 
 
 
 
Type of
 
Amount of
 
End of
 
or Interest
 
Principal
 
 
 
 
Loan
 
Loan
 
Interest
 
Paid This
 
Balance
 
Notation
Date
 
Made
 
Made
 
Period
 
Date
 
This Date
 
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





EXHIBIT C, Form of Note ‑ Page 2

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF CERTIFICATE OF FINANCIAL OFFICER
(COMPLIANCE CERTIFICATE)




Financial Statement Date: _____________, ______




Administrative Agent            Copy to:            
JPMorgan Chase Bank, N.A.        JPMorgan Chase Bank, N.A.
Loan and Agency Services Group    
Mail Code: IL1-0010
10 S. Dearborn Street, Floor L2     2200 Ross Avenue, 3rd Floor, TX1-2903
Chicago, IL 60603-2300        Dallas, TX 75201
Attn:     Pastell L. Jenkins        Attn: Gregory T. Martin
Phone: (312) 732-2568        Phone: (214) 965-2171
Fax:    (888) 292-9533        Fax:     (214) 965-2044


Ladies and Gentlemen:


Reference is made to that certain Third Amended and Restated Credit and
Guarantee Agreement dated as of September 21, 2018 (as the same may have been
amended, restated, amended and restated, supplemented or otherwise modified in
writing from time to time, the "Agreement"; the terms defined therein being used
herein as therein defined), among Block Financial LLC (the "Borrower"), H&R
Block, Inc. (the "Guarantor"), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent, Issuing Bank and Swingline
Lender.


The undersigned Financial Officer of the [Borrower] [Guarantor] hereby
certifies, in his/her official capacity as such and not individually, that as of
the date hereof that he/she is the                             of the [Borrower]
[Guarantor], and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the [Borrower]
[Guarantor], and that:
[Use following paragraph 1 for fiscal year-end financial statements that have
not been filed with the Securities and Exchange Commission]
1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 5.01(a) of the Agreement for the fiscal year of
the Guarantor ended as of the above date, together with the report and opinion
of an independent certified public accountant required by such section.1 
[Use following paragraph 1 for fiscal year-end financial statements that have
been filed with the Securities and Exchange Commission]


___________________________________
1Seciton 5.01(a) and (b) of the Agreement may be satisfied with respect to the
information of Guarantor and each of its Subsidiaries required thereby to the
extent the applicable consolidated financial statements of Guarantor and its
Subsidiaries, or Guarantor's Form 10-K or Form 10-Q, as applicable, are filed
with the SEC and available publicly, in each case, by the deadlines set forth in
Section 5.01(a) and (b) of the Agreement.
EXHIBIT D, Form of Certificate of Financial Officer (Compliance Certificate) –
Page 1



--------------------------------------------------------------------------------





1.    The year-end audited financial statements required by Section 5.01(a) of
the Agreement for the fiscal year of the Guarantor ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section are on file with the Securities and Exchange
Commission.1
[Use following paragraph 1 for fiscal quarter-end financial statements that have
not been filed with the Securities and Exchange Commission]
1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 5.01(b) of the Agreement for the fiscal quarter of the
[Borrower] [Guarantor] ended as of the above date. Such financial statements
fairly in all material respects present the financial condition and results of
operations of the [Borrower] [Guarantor] and its consolidated Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.1 
[Use following paragraph 1 for fiscal quarter-end financial statements that have
been filed with the Securities and Exchange Commission]
1.    The unaudited financial statements required by Section 5.01(b) of the
Agreement for the fiscal quarter of the [Borrower] [Guarantor] ended as of the
above date are on file with the Securities and Exchange Commission. Such
financial statements fairly in all material respects present the financial
condition and results of operations of the [Borrower] [Guarantor] and its
consolidated Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.1 
2.    No Default has occurred and is continuing as of the date hereof [add, if
applicable: except the following list of each Default and its nature, status and
any action taken or proposed to be taken with respect thereto].
3.    [No change in GAAP or in the application thereof has occurred since April
30, 2018 [add, if applicable: except the following list of each change in GAAP
and/or any application thereof and the effect of such change on the financial
statements attached hereto as Schedule 12]].
4.    The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date set forth above
pursuant to Sections 6.01 and 6.07 of the Agreement.
5.    [Attached hereto as Schedule 3 is a cumulative list of all (a) events
described in Section 8.01(h) or (i) of the Agreement and (b) dispositions of
assets in accordance with the terms of Section 6.04 of the Agreement that have
occurred since the Closing Date with respect to any of the Affected Non-Material
Subsidiaries.] During the fiscal quarter for which this Certificate is being
delivered, neither of the events or dispositions of (a) and (b) preceding
occurred with respect to any of the Affected Non-Material Subsidiaries [add, if
applicable: except as hereafter listed on Schedule 3].


2 To the extent such change in GAAP or application thereof is required by the
SEC to be included in the Guarantor's public filings, there shall be no
obligation to include such information in this Certificate.
EXHIBIT D, Form of Certificate of Financial Officer (Compliance Certificate) –
Page 2



--------------------------------------------------------------------------------








6.    [Attached hereto as Schedule 4 is a cumulative accounting of each
Specified Equity Contribution in accordance with the terms of Section 6.01(c) of
the Agreement that has occurred since the Closing Date, including the date and
amount of such Specified Equity Contribution.] During the fiscal quarter for
which this Certificate is being delivered, no Specified Equity Contribution
occurred [add, if applicable: except as hereinafter described on Schedule 4 and
such Specified Equity Contribution is in no greater amount than necessary to
cure the financial covenant Default as provided for in Section 6.01(c) of the
Agreement].
    




EXHIBIT D, Form of Certificate of Financial Officer (Compliance Certificate) –
Page 3



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _____.




[BLOCK FINANCIAL LLC]




By:    __________________________
Name:    __________________________
Title:    __________________________




[H&R BLOCK, INC.]


By:    __________________________
Name:    __________________________
Title:    __________________________




EXHIBIT D, Form of Certificate of Financial Officer (Compliance Certificate) –
Signature Page



--------------------------------------------------------------------------------






SCHEDULE 1


Financial Statements


[See Attached]










EXHIBIT D, Form of Certificate of Financial Officer (Compliance Certificate) –
Schedule 1



--------------------------------------------------------------------------------






SCHEDULE 2


Financial Covenants


Fiscal quarter/fiscal year ending date: ______________, ______ ("Statement
Date")


I.    LEVERAGE RATIO


A.
CONSOLIDATED EBITDA (for the four fiscal quarters ending on Statement Date
("Subject Period")):
 
 
 
 
(1)
Consolidated Net Income:
$__________
 
 
 
(2)
any Specified Equity Contribution made during such period as specified on
Schedule 4 attached hereto:




+ $__________
 
plus, without duplication and to the extent deducted from revenues in
determining Consolidated Net Income,
 
 
 
 
(3)
Interest Expense:
+ $__________
 
 
 
(4)
expense for taxes paid or accrued:
+ $__________
 
 
 
(5)
depreciation:
+ $__________
 
 
 
(6)
amortization:
+ $__________
 
 
 
(7)
non-cash impairment charges:
+ $__________
 
 
 
(8)
extraordinary or non-recurring non-cash expenses or losses incurred other than
in the ordinary course of business:


+ $__________
 
 
 
 
minus, to the extent included in Consolidated Net Income,
 
 
 
 
(9)
any cash payments made during such period in respect of items described in item
(8) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were incurred:






- $__________
 
 
 
 
plus, to the extent applicable,
 
 
 
 
(10)
Pro forma impact of acquisitions or dispositions made by Guarantor or any
Subsidiary, as if such acquisition or disposition occurred on the first day of
Subject Period (see attached schedule for detail):






+/ - $__________
 
 
 





EXHIBIT D, Form of Certificate of Financial Officer (Compliance Certificate) –
Schedule 2



--------------------------------------------------------------------------------





(11)
Consolidated EBITDA (sum of item A(1) through item A(10)):


= $__________
 
 
 
 
 
 
B.
CONSOLIDATED TOTAL INDEBTEDNESS
 
 
 
 
(1)
TOTAL DEBT (for Guarantor and its Subsidiaries on a consolidated basis) (at
Statement Date)
 
(a)
all obligations of such Person for borrowed money:
$__________
(b)
all obligations evidenced by bonds, debentures, notes or similar instruments:


+ $__________
(c)
all obligations of such Person upon which interest charges are customarily paid,
provided that this provision shall not include any such obligations constituting
trade payables of such Person






+ $__________
(d)
all obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, excluding such
obligations arising from a true sale:






+ $__________
(e)
all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable, accrued expenses
incurred in the ordinary course of business, and such obligations arising from a
true sale):








+ $__________
(f)
all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed:








     + $__________
(g)
all Guarantees by such Person of Indebtedness of others:
+ $__________
(h)
all Capital Lease Obligations of such Person:
+ $__________
(i)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances:


+ $__________
(j)
all obligations constituting debt in connection with any Receivables Transaction
to the extent such transactions are not true sales:




+ $__________


(2)


Cash Available for Distribution at Statement Date, provided that the amount of
Cash Available for Distribution shall not exceed the aggregate amount of
short-term debt constituting Total Debt on such date (see attached schedule):








- $__________
 
 
 
(3)
(1) Total Debt minus (2) Cash Available for Distribution:
= $__________






 
 
(C)
Leverage Ratio – Ratio of Line I(B)(3) to I(A)(11):
= __________x
 
 
 





EXHIBIT D, Form of Certificate of Financial Officer (Compliance Certificate) –
Schedule 2



--------------------------------------------------------------------------------






 
Maximum Permitted:
[3.50]1 [4.50]2 to
           1.00
 
 
 
II. INTEREST COVERAGE RATIO
 
(A) CONSOLIDATED EBITDA


(1) Line I(A)(11) = $__________
 
(B) INTEREST EXPENSE
 
(1) Line I(A)(3) = $__________
 
(C) Interest Coverage Ratio – Ratio of Line II(A)(1) to Line II(B)(1) =
__________x
 
Maximum Permitted: 2.50 to 1.00





III.     AGGREGATE TOTAL ASSETS OF AFFECTED NON-MATERIAL SUBSIDIARIES        


Aggregate total assets at Statement Date of Affected
Non-Material Subsidiaries:                         = $__________


Maximum (20% of aggregate total assets
at Statement Date of Guarantor and all of its Subsidiaries):     = $__________






IV.
AGGREGATE TOTAL REVENUES OF AFFECTED NON-MATERIAL
SUBSIDIARIES                                                



Aggregate total revenues for Subject Period of
Affected Non-Material Subsidiaries:                     = $__________


Maximum (20% of aggregate total revenues
for Subject Period of Guarantor and all of its Subsidiaries):     = $__________


                                                


_______________________
1For any fiscal quarter ending April 30th, July 31st or October 31st of each
year.
2 For the fiscal quarter ending January 31st of each year.
EXHIBIT D, Form of Certificate of Financial Officer (Compliance Certificate) –
Schedule 2





--------------------------------------------------------------------------------






SCHEDULE 3


Cumulative Listing of All Events Described in Section 8.01(h) or (i) of the
Agreement and Dispositions of Assets Pursuant to Section 6.01 of the Agreement


[See Attached]






EXHIBIT D, Form of Certificate of Financial Officer (Compliance Certificate) –
Schedule 3



--------------------------------------------------------------------------------






SCHEDULE 4


Specified Equity Contributions


[See Attached]
















EXHIBIT D, Form of Certificate of Financial Officer (Compliance Certificate) –
Schedule 4

--------------------------------------------------------------------------------






EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the "Credit Agreement"), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the "Assigned Interest"). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


EXHIBIT E, Form of Assignment and Assumption ‑ Page 1

--------------------------------------------------------------------------------





1.
Assignor:
               
 
 
 
2.
Assignee:
                
[and is an Affiliate/ of [identify Lender]]
 
 
 
3.
Borrower(s):
Block Financial LLC
 
 
 
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
 










 
5.
Credit Agreement:
The $2,000,000,000 Third Amended and Restated Credit and Guarantee Agreement
dated as of September 21, 2018 among Block Financial LLC, as Borrower, H&R
Block, Inc., as Guarantor, the Lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent and Swingline Lender
 
 
 

6.    Assigned Interest
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Credit Parties and their Related Parties or
their respective securities) will be made available and who may receive such
information in accordance with the Assignee's compliance procedures and
applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:


EXHIBIT E, Form of Assignment and Assumption ‑ Page 2



--------------------------------------------------------------------------------





ASSIGNOR

[NAME OF ASSIGNOR]


By:            
    Name:
    Title:

ASSIGNEE

[NAME OF ASSIGNEE]


By:            
    Name:
    Title:



EXHIBIT E, Form of Assignment and Assumption ‑ Page 3



--------------------------------------------------------------------------------





Consented to and Accepted:

JPMORGAN CHASE BANK, N.A.
as Administrative Agent


By:                        
    Name:
    Title:



Consented to:

BLOCK FINANCIAL LLC
as Borrower


By:                        
    Name:
    Title:





EXHIBIT E, Form of Assignment and Assumption ‑ Page 4



--------------------------------------------------------------------------------






ANNEX 1
[to Assignment and Assumption]

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Agreement or any collateral thereunder,
(iii) the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of the Agreement or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under the Agreement.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type; (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, and (vi) attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Agreement, and


EXHIBIT E, Annex I to Form of Assignment and Assumption – Page 1

--------------------------------------------------------------------------------





(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Agreement are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy, emailed pdf, or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.














EXHIBIT E, Annex I to Form of Assignment and Assumption – Page 2

--------------------------------------------------------------------------------






EXHIBIT F-1
FORM OF U.S. TAX CERTIFICATE (FOR NON-U.S. LENDERS THAT ARE NOT PARTNERSHIPS FOR
U.S. FEDERAL INCOME TAX PURPOSES)
Date: __________, _____


Reference is hereby made to that certain Third Amended and Restated Credit and
Guarantee Agreement, dated as of September 21, 2018 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the "Credit Agreement"), among Block Financial LLC, a
Delaware limited liability company (the "Borrower"), H&R Block, Inc., as
Guarantor, the Lenders from time to time party thereto, and JPMorgan Chase Bank,
N.A., as Administrative Agent and Swingline Lender.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non‑U.S. Person status on IRS Form W‑8BEN-E or IRS Form
W‑8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate prior to the first
payment to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By:    ____________________________________
    Name:
    Title:








EXHIBIT F-1, Form of U.S. Tax Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes) ‑ Solo Page

--------------------------------------------------------------------------------






EXHIBIT F-2


FORM OF U.S. TAX CERTIFICATE (FOR NON-U.S. LENDERS THAT ARE PARTNERSHIPS FOR
U.S. FEDERAL INCOME TAX PURPOSES)
Date: __________, _____
Reference is hereby made to that certain Third Amended and Restated Credit and
Guarantee Agreement, dated as of September 21, 2018 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the "Credit Agreement"), among Block Financial LLC, a
Delaware limited liability company (the "Borrower"), H&R Block, Inc., as
Guarantor, the Lenders from time to time party thereto, and JPMorgan Chase Bank,
N.A., as Administrative Agent and Swingline Lender.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W‑8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W‑8BEN-E or IRS Form W‑8BEN or (ii) an IRS Form W‑8IMY accompanied by a
withholding statement together with an IRS Form W‑8BEN-E or IRS Form W‑8BEN from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate prior to the first payment to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.








EXHIBIT F-2, Form of U.S. Tax Certificate (For Non-U.S. Lenders that are
Partnerships for U.S. Federal Income Tax Purposes) – Page 1

--------------------------------------------------------------------------------





[NAME OF LENDER]

By:    ____________________________________
    Name:
    Title:


EXHIBIT F-2, Form of U.S. Tax Certificate (For Non-U.S. Lenders that are
Partnerships for U.S. Federal Income Tax Purposes) – Page 2



--------------------------------------------------------------------------------






EXHIBIT F-3


FORM OF U.S. TAX CERTIFICATE (FOR NON-U.S. PARTICIPANTS THAT ARE NOT
PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)
Date: __________, _____
Reference is hereby made to that certain Third Amended and Restated Credit and
Guarantee Agreement, dated as of September 21, 2018 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the "Credit Agreement"), among Block Financial LLC, a
Delaware limited liability company (the "Borrower"), H&R Block, Inc., as
Guarantor, the Lenders from time to time party thereto, and JPMorgan Chase Bank,
N.A., as Administrative Agent and Swingline Lender.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W‑8BEN-E or IRS Form W‑8BEN. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate prior to
the first payment to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:    ____________________________________
    Name:
    Title:








EXHIBIT F-3, Form of U.S. Tax Certificate (For Non-U.S. Participants that are
not Partnerships for U.S. Federal Income Tax Purposes) ‑ Solo Page

--------------------------------------------------------------------------------






EXHIBIT F-4


FORM OF U.S. TAX CERTIFICATE (FOR NON-U.S. PARTICIPANTS THAT ARE PARTNERSHIPS
FOR U.S. FEDERAL INCOME TAX PURPOSES)
Date: __________, _____
Reference is hereby made to that certain Third Amended and Restated Credit and
Guarantee Agreement, dated as of September 21, 2018 (as amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the "Credit Agreement"), among Block Financial LLC, a
Delaware limited liability company (the "Borrower"), H&R Block, Inc., as
Guarantor, the Lenders from time to time party thereto, and JPMorgan Chase Bank,
N.A., as Administrative Agent and Swingline Lender.
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W‑8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W‑8BEN- E or IRS
Form W‑8BEN or (ii) an IRS Form W‑8IMY accompanied by a withholding statement
together with an IRS Form W‑8BEN-E or IRS Form W‑8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate prior
to the first payment to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:    ____________________________________
    Name:
    Title:



EXHIBIT F-4, Form of U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes) ‑ Solo Page

--------------------------------------------------------------------------------






EXHIBIT G
FORM OF INCREASING LENDER SUPPLEMENT
INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this "Supplement"), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
September 21, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"), among Block
Financial LLC (the "Borrower"), H&R Block, Inc., as Guarantor, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the "Administrative Agent").
W I T N E S S E T H
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Commitment;
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the Aggregate Commitment pursuant to such Section 2.20;
and
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall have its
Commitment increased by $[__________], thereby making the aggregate amount of
its total Commitments equal to $[__________].
2. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
3. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
4. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.


EXHIBIT G, Form of Increasing Lender Supplement ‑ Page 1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF INCREASING LENDER]
By:
____________________________________
Name:
Title:

Accepted and agreed to as of the date first written above:
BLOCK FINANCIAL LLC
By        

Name:    

Title:    


Acknowledged as of the date first written above:
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
By        

Name:    

Title:    






EXHIBIT G, Form of Increasing Lender Supplement ‑ Page 2

--------------------------------------------------------------------------------






EXHIBIT H
FORM OF AUGMENTING LENDER SUPPLEMENT
AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this "Supplement"), to
the Credit Agreement, dated as of September 21, 2018 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"), among Block Financial LLC (the "Borrower"), H&R Block,
Inc., as Guarantor, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the "Administrative Agent").
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Borrower and the Administrative Agent,
by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment with respect to Revolving Loans
of $[__________].
2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.


EXHIBIT H, Form of Augmenting Lender Supplement ‑ Page 1

--------------------------------------------------------------------------------





3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[___________]
4. The Borrower hereby represents and warrants that no Default has occurred and
is continuing on and as of the date hereof.
5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[Remainder of this page intentionally left blank]


EXHIBIT H, Form of Augmenting Lender Supplement ‑ Page 2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF AUGMENTING LENDER]
By:
____________________________________
Name:    
Title:

Accepted and agreed to as of the date first written above:


BLOCK FINANCIAL LLC
By_____________________________
Name:______________________

Title:_______________________



Acknowledged as of the date first written above:




JPMORGAN CHASE BANK, N.A.
as Administrative Agent
By_________________________________
Name:__________________________

Title:___________________________

















EXHIBIT H, Form of Augmenting Lender Supplement ‑ Page 3